 IntheMatter Of PENNSYLVANIAGREYHOUND LINESetal.andTHEBROTHERHOODOF RAILROAD TRAINMENCase No. R-151.Decided September 14, 1937Motor Bits Industry-Investigation of Representatives:controversy concern-ing representation of employees-(a) in case of rival organizations: refusal byemployer to recognize any organization until certified, by Board ; substantialdoubt as to majority status-(b) in case of uncontested organization: refusalby employer to recognize until certified by Board--survival of existing contractbetween employer and labor organization subject to result of election and cer-tification of 'representatives by Board ; regular procedure required of labororganizations seeking election; unnecessary under Section 9 (c) of Act to showorganization to be a "labor organization" ; evidence of company domination oflabor organization inadmissible unless charge filed and complaint issued underSection 8, subdivision (2) ofAct-Unit Appropriate for Collective Bargaining:where other considerations determinative of appropriate unit are evenlybalanced, decisive factor is the desire and choice, of employees involved ; deter-mination of dependent 'upon election or other' proof of choice ; employer unit-Elections Ordered-Representtatives:proof of choice: signature of authoriza-tions designating union as collective bargaining agency ; agreements. to applyfor membership in incorporatedunion-Certificatton of Representatives:uponproof of choice other than election.Mr. Malcolm F. HallidayandMr. A. Norman Somersfor theBoard.Mr..ivan Bowen,ofMinneapolis, Minn., for the Companies.Mr. A. Lane Cricher,ofWashington, D. C., andMr. SamuelHarvey,of Cleveland, Ohio, for the Brotherhood.Mr. D. C. Ellis,of Denver, Colo., for the -G. E. U.Mr. Lewis E. BushandMr. Richard Lewis,of New York City, forthe I. M. C. E. A., Inc.Mr. Charles Ritchie, Mr. M. E. Boiarsky,of Charleston,W. Va.,andMr. E. B. Crossland,of Charlotte, N. C., for the I. M. T. E. U.,-Inc.Mr. David KaplanandMr. Paul E. Hutchings,ofWashington,D. C., for the I. A. M.Mr. Harry Sacher,of New York City, for the T. W. U. of A.Mr. Charlton Ogburn,of New York City, for the Amalgamated.Mr.William L. Wallace,of Lexington, Ky., for the LexingtonAssociation, theNashvilleAssociation,and the BirminghamAssociation.Air. Allan R. Rosenberg,of counsel to the Board.622 DECISIONS AND ORDERSDECISIONDIRECTION'OF ELECTIONSANDCERTIFICATION OF REPRESENTATIVES623STATEMENT OF THE CASEOn May 13, 1937, the Brotherhood of Railroad Trainmen,hereincalled the Brotherhood,filed with-the Regional Director for theEighth Region(Cleveland',Ohio)separate petitions alleging thatquestions affecting commerce had'arisen concerning the representa-tion of the bus drivers employed by Pennsylvania Greyhound Lines,and Central Greyhound Lines, Inc.,' both of Cleveland,Ohio, andrequesting the National Labor Relations Board,herein called the'Board,to conduct investigations and certify representatives, pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat'.449, herein called the Act.On May 22 and May 24, 1937, theBrotherhood filed similar petitionswiththe Regional Directors forthe Ninth Region(Cincinnati,Ohio),the Thirteenth Region (Chi-cago, Illinois),and the Sixteenth Region(Fort Worth, Texas) con-cerning the representation'of the bus drivers'employed'by AtlanticGreyhound Lines, Inc., Charleston,West Virginia;SoutheasternGreyhound Lines, Inc., Lexington;Kentucky;Richmond`GreyhoundLines, Inc., Chicago,Illinois; and Southwestern Greyhound Lines,Inc.,FortWorth, Texas.On May 26, 1937,the Greyhound Em-ployees Union,herein called the G. ' E. U., also filed a similar peti-tion with the Regional Director for the Sixteenth Region, allegingthat a question affecting commerce had arisen concerning the repre-sentation of the bus drivers, mechanics;and depot employees ofSouthwestern Greyhound Lines.On May 22 and May 28, 1937,the Board,acting pursuant toSection 9(c)of the Act and Article III, Section 3 of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,authorized the above named Regional Directors'to conduct investi-gations and provide for appropriate hearings upon the petitions filedby the Brotherhood concerriing'the representation of the bus driversemployed by the several companies.'On May 28, 1937,the Boardfurther ordered,pursuant to Article III, Section'10 ^ (c) (1) andSection 10 (c) (2)of the Rules'and Regulations-Series 1, asamended, thatthe foregoingcases be transferred to the Board andconsolidated for all purposes.'On June 7 and June 10, 1937,pursuant'to orders of the Board per-mitting the filing of petitions directly with the Board in Washing-ton, the Brotherhood filed petitions for investigation and certificationof representatives of bus drivers employed by Ohio Greyhound Lines, 624NATIONAL LABORRELATIONS BOARDInc., Chicago, Illinois, and Capitol Greyhound Lines, Inc., Charles-ton,West Virginia.On June 16, 1937, pursuant to a similar order ofthe Board, the Interstate Motor Transportation Employees' Union,Inc., herein called the I. M. T. E. U., Inc., filed with the Board a peti-tion for investigation and certification of representatives of all theemployees of Atlantic Greyhound Lines, Inc.On June 18, the Board,by appropriate order, directed that the case in which the G. E. U.had filed its petition for investigation and certification be consolidatedwith the foregoing cases for all purposes.On June 23 and June 26, 1937, the Board issued a notice andamended notice of hearing to be held in Washington on July 1, 1937,copies of which were duly served upon the eight companies, the threepetitioning unions, and the Amalgamated Association of Street, Elec-tric Railway, and Motor Coach Employees of America, herein calledthe Amalgamated.On July 6, 1937, the Board issued a notice of theadjournment of the hearing to July 12 in Washington, which wasduly served upon the International Union, United Automobile Work-ers of America, and the Transport Workers Union of America.OnJuly 19, 1937, the Board issued a further notice of hearing to be heldon July 26, 1937, in Washington, which was duly served on the South-eastern Greyhound Lines, Inc., the Brotherhood, and the Consoli-dated Coach Operators Association of Lexington, Kentucky, theNashville Greyhound Coach Operators and Maintenance EmployeesAssociation, and the Birmingham Coach Operators and MaintenanceAssociation, herein called, respectively, the Lexington Association,the Nashville Association, and the Birmingham Association.Pursu-ant to the above named notices, a hearing was held in Washington onJuly 1, 2, 3, 12, 13, 14, 15, 16, 17, and again on July 26, 1937, beforeRobert M. Gates, the Trial Examiner duly designated by the Board.At the hearing, the Amalgamated moved and was granted leave tointervene in all cases involving the employees of the eight com-panies.The Interstate Motor Coach Employees Association, Inc.,herein called the I. M. C. E. A., Inc., which moved to intervene in thecases involving the employees of Central Greyhound Lines, - Inc.,Pennsylvania Greyhound Lines, Inc., and Southeastern GreyhoundLines, Inc., was in the first case permitted and in the latter two casesdenied leave to intervene.The International Association of Machin-ists, herein called the I. A. M., moved and was granted leave to inter-vene in cases involving the employees of Southwestern GreyhoundLines, Inc., Atlantic Greyhound Lines, Inc., and Central GreyhoundLines, Inc.The Transport Workers Union of America, herein calledthe T.W. U. of A., after appearing by counsel at the hearing, moved,but was denied leave to intervene in all foregoing eight cases.TheLexington Association, the Nashville Association, and the Birming- DECISIONS AND ORDERS625ham Association filed an Intervening Petition and Answer in the caseinvolving the bus drivers of Southeastern Greyhound Lines, Inc., andwere granted leave to intervene.During the hearing, the Brotherhood amended its petition in thecase of Central Greyhound Lines, Inc., by moving to exclude' there-from the bus drivers employed by each of the following companies :Eastern Greyhound Lines, a division of Greyhound Corporation,Chicago, Illinois; Canadian Greyhound Lines, Ltd., Windsor, On-tario, Canada; and Illinois Greyhound Lines, Inc., Chicago, Illinois:On July 2, 1937, the Brotherhood filed separate petitions for investi-gation and certification of representatives of the bus drivers em-ployed by each of these three companies.On the same day theBrotherhood, pursuant to leave granted by the Board, also filed peti-tion for investigation and certification' of representatives of busdrivers employed by Union Bus Company, Inc., Jacksonville, Flor-ida, which the Board, by appropriate order, on July 6, 1937, consoli-dated with the foregoing cases.During the hearing, the Brother-hood also moved and was granted leave to have its petition withrespect to Union Bus Company be taken to include the bus driversemployed by Southeastern Management Company,. Jacksonville,Florida.On August 5, 1937, after the hearing, the Drivers' Club filed a'petition 1 for investigation and certification of representatives of busdrivers employed by -Southeastern Management Company.2i Thispetition will be denied, as explained below.On September 1, 1937, the I. A. M. filed a petition for investiga-tion and certification of garagemen and mechanics employed bySouthwestern Greyhound Lines, Inc.This petition also will bedenied, as explained below.On August 31, 1937, after the hearing, A. H. Keeler, anorganizerfor the Brotherhood of Motor Transport Workers, claiming to rep-resent Greyhound employees, filed a letter, in which he asked leave tointervene for the purpose of opposing generally the right of theBrotherhood of Railroad Trainmen to organize bus drivers.OnSeptember 9, 1937, the T. W. U. of A. filed a motion to intervene inthe case involving the employees of Pennsylvania Greyhound Linesfor the purpose of requesting an election among all the employees.Both motions will be denied, as explained below.1 The petition was in the form of a letter dated August 4, 1937, asking to be "ap-pointed" by the Board as the bargaining agency for the drivers or, if an election shouldbe ordered,to be given a place upon the ballot.The letter was accompanied by signedpetitions and a number of ballotsCopies of this letter were duly served upon theBrotherhood and the Southeastern Management Company2The relationship of this company to Union Bus Company, Inc. and the SoutheasternGreyhound Lines, Inc, is described at p647, infra 626NATIONAL LABOR RELATIONS BOARDAt the hearing, the Board, the Greyhound Companies,3 the Broth-erhood, the Amalgamated, the I. M. T. E. U., Inc., and the T. W. U.of A. were represented by counsel. The G. E. U., the I. M. C. E. A.,Inc., and the I. A. M. were represented by one or more of their offi-cers; counsel for the Lexington, Nashville, and Birmingham Asso-ciations sent a witness to testify at the hearing and filed exhibits bymail.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded, all parties..Objections to the introduction of evidence weremade during the course of the hearing by counsel for the parties, andafter the hearing, briefs were submitted on behalf, of the Amalga-mated and the I. M. T. E. U., Inc. The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial, errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTATLANTIC GREYHOUND LINES1.THE COMPANY AND ITS BUSINESSAtlantic Greyhound Lines, Inc., is a Delaware corporation, withVirginia and Ohio subsidiaries,, having, its principal place of businessin, Charleston,West Virginia.4.For the purposes of this proceeding,the companies, taken together, constitute one employer, doing businessasAtlantic Greyhound Lines, herein called Atlantic.5Atlantic isengaged in the business of transporting for hire passengers, baggage,mail, express, and newspapers, under regularly published tariffs,through the States of Maryland, Virginia, West Virginia, Pennsyl-vania, Ohio, North Carolina, South Carolina, Kentucky, Tennessee,Georgia, and Florida and the District of Columbia. Its consolidatedgross revenue for the year ending December 31, 1936, was $4,600,160.55,and on that date its total consolidated assets were $5,210,358.87.11OnMay 31, 1937, it operated 186 buses, for the safe and regular operationof. which it, maintains garages and repair shops in various'cities alongits routes.On that date it employed a total of 755 employees, ofwhom 295 were bus drivers and 169 mechanics?3Except SoutheasternGreyhound Lines4For details of corporate control, see the applicationof Atlantic Greyhound,Lineset atfiledwiththe InterstateCommerce Commission,under theMotor Carrier Act of 1935,BoardExhibit No 27.G The interrelationships of these companies are similarto those of the Companies con-stitutingCentral GreyhoundLines, whichwe also treatas a singleemployer unit, forreasons explained at pp 656-659,infra.° Board Exhibit No. 15.? BoardExhibit No. 18 DECISIONS AND ORDERS627As corporations whose voting capital stock is owned directly orindirectly by The Greyhound Corporation of Delaware, the com-panies in the Atlantic group are closely affiliated with other Grey-hound Systems in the Greyhound, Lines; and by means of joint op-erating, traffic, and facility arrangements. with these Systems, andinterchange arrangements with independent bus lines, they operateas a closely coordinated part. of an integrated system of nationaltransportation.".II.THE ORGANIZATIONS INVOLVED .A. The petitioning unions1.The Brotherhood of Railroad TrainmenThe Brotherhood,which is involvedin all of the cases herein, is anationwide labor organization,founded in 1883, to represent railroadtrainmen in the train and, yard service.:Since November 1933, it hasadmitted motor bus drivers to membership.2.The Interstate Motor Transportation Employees Union, Inc.The I.M. T. E. U.,Inc., aWest Virginia corporation,with itsprincipal place of business in Charleston,WestVirginia,was formedshortly after the Supreme'Court'decisions on April 12,1937,uphold-ing the constitutionality of, the Act.The incorporators and otherpersons active in its formation were committeemen and active mem-bers of the company union,whichthey understood was outlawed bythe Act, but which they wished tocontinue as the bargaining agencyfor, all the employees of Atlantic without, as they testified,any fur-therinfluenceby the,,employer, of, the kindthat had existed in thepast.It admits to membership,all, employees who are actively en-gaged as,bus operators,maintenance,traffic, and clerical employeesof Atlantic,who are not in supervisory positions.0One of the,pur-poses of the organization,;as described in its charter, is5.To act as a bargaining agency for the employees of the At-lanticGreyhound Corporation(sic),or its successors andassigns, when selected by such employees for such purpose, todealwiththeir employer,concerning grievances,labor disputes,wages, rates of pay; hours of employment or conditions ofwork.10_As thus organized,the I.M. T.. E. U.,Inc., is a.labor organization 118 For a description of ,the Greyhound Systems, seeMatter 6fPennsylvania GreyhoundLines,Inc, Greyhound Management Company,1 N. L. R. B. I.U Atlantic Petitioner's I. M. T E. U. Inc. Exhibit No. 32.10Atlantic Petitioner's I. M. T. E.U. Inc. Exhibit No. 18."The Brotherhood sought to show that the I.M. T E U., Inc, was company-sponsored.This phase of the proceeding is discussed at p 642,infra. 628NATIONAL LABOR RELATIONS BOARDB. The intervenors1.The International Association of MachinistsThe I. A. M. is a labor organization, affiliated with the AmericanFederation of Labor, which admits to membership machinists ofvarious classifications, including the mechanics and repairmen em-ployed by Atlantic in its various garages and repair shops.TheI.A. M. intervened in the cases involving the employees of Atlantic,Central Greyhound Lines, Inc., and Southwestern Greyhound Lines,Inc.2.The Amalgamated Association of Street, Electric Railway andMotor Coach Employees of AmericaThe Amalgamated is a labor organization, affiliated with theAmerican Federation of Labor, which admits to membership motorbus and coach operators, garagemen, and certain other employees ofAtlantic.Counsel for the Amalgamated filed a brief at the con-clusion of the hearing, but called no witnesses and introduced noevidence in any of the cases herein. 'III.THE QUESTION CONCERNING REPRESENTATIONShortly after the decisions of the Supreme Court on April 12,1937, the Brotherhood began an organizing campaign among the busdrivers employed by the Greyhound Lines throughout the country.On May 20; 1937, representatives of the Brotherhood conferred withofficials of Atlantic in an attempt td secure recognition as the exclu-sive representative of its bus drivers. `' Although the Brotherhoodpresented authorizations 12 signed by'202 of the 277 bus drivers saidto be on the pay roll; officials of Atlantic, upon the advice of counsel,declined 'to review the signed authorizations or to recognize theBrotherhood as the exclusive bargaining agency for the bus driversuntil this Board had certified the Brotherhood as such representative.Shortly after the Brotherhood had sought recognition from At-lantic, counselfor the I. M. T. E. U., Inc., also called upon theofficials ofAtlantic, advised them that the I. M. T. E. U., Inc., rep-resented a majority of the employees, and requested recognition ofthe I. M. T. E. U., Inc., as the exclusive bargaining agency for allthe employees.The officials of Atlantic stated that they had alreadyreceived a similar request from the Brotherhood, and that they-would refuse to, recognize any organization until it had been certifiedby this Board.12For a description of these authorizations,see p.629,infra DECISIONS AND ORDERSIV. THE QUESTION OF A MAJORITY629At the hearing, the Brotherhood, through S. R. Harvey,its as-sistant president,in chargeof the Greyhound organization campaign,introduced in evidence 211 "Personal Authorizations for Representa-tion" signed by bus drivers said to be employed by Atlantic.13Theseauthorizations, most of which bear the signatureof anofficial of theBrotherhood as a witness to the signature of the bus driver, read asfollows :I (name and address of employee) hereby authorize THEBROTHERHOOD OF RAILROAD TRAINMEN through itsofficers,general grievance committees, and other legal and au-thorized tribunals, to be my representative for the purposes ofbargaining collectively with my employer in respect to rates ofpay, wages, hours of employment, or other conditions of em-ployment, for a period of one (1) year from date.Dated---------------------------------------------Witness--------------(Signature of Employee)At the hearing, several special organizers for the Brotherhoodtestified that they had personally witnessed many of the signatures.We have compared these authorizations with Atlantic's pay rolls forthe periods ending May 31, and June 30, 1937, respectively, and findthat of the 211 bus drivers who signed these authorizations, 189 arelisted on the May pay roll of 295 bus drivers, and 190 on the Junepay roll of 309 bus drivers.The I. M. T. E. U., Inc., introduced in evidence a number of signedbut undated agreements to apply for membership in the I. M. T. E. U.,Inc.," and a petition, with 39 signatures, dated April 16, 1937, read-ing, "We the undersigned employees of the Atlantic Greyhound Linesat a meeting called by ourselves at the Charleston garage today,Friday, April 16, 1937, decided by a unanimous vote in favor of anemployees association composed only of members of Atlantic Grey-hound Corporation(sic)rather than join an outside union or or-ganization." 15At the hearing several of the organizers of theI.M. T. E. U., Inc., testified that they had participated in obtainingthe signatures to the agreements to apply for membership and to thepetition.We have compared the agreements to apply for membership sub-mitted by the I. M. T. E. U., Inc., with Atlantic's pay rolls for the1a Petitioner's Exhibit No 1614These agreements were to become applications for membership upon the issuance ofa charter by the State of West Virginia, but were to be void iflessthan 300 employeesof the Atlantic Greyhound Lines signed such agreementsAtlantic Petitioner's I.M.T E. U. Exhibit Nos. 1-10, 12-17, 31,'Atlantic Petitioner's I. M. T E. U. Exhibit No. 11.49446-38-vol iii-41 630NATIONAL .LABOR RELATIONS BOARDperiods ended May 31 and June 30, 1937, and find that of the 145names which the I. M. T. E. U., Inc., submitted '16 141 appear on theMay pay roll of 295 bus drivers, and the same number on the Junepay roll of 309 bus drivers.17The I. M. T. E. U., Inc. however,claimed that the Brotherhood had employed misrepresentation inobtaining the signatures to its authorizations, and, in support of itsposition, introduced in evidence petitions 18 signed by 27 bus drivers,said to be employed by Atlantic, revoking their authorizations pre-viously given to the Brotherhood and designating in its stead theI.M. T. E. U., Inc., as their representative for the purpose of col-lective bargaining.Of these 27 bus drivers, 24 appear on the Maypay roll, 13 had already signed the previous applications for mem-bership, 11 were new applicants, and two of the 24 had never signedauthorizations,for the Brotherhood.If we give the I. M. T. E. U.,Inc., credit for each of the 11 new authorizations and deduct 22 fromthe sum of those introduced by the Brotherhood, the Brotherhoodhas a total of 168 as against a total of 152 for the I. M. T. E. U., Inc.The Brotherhood, however, introduced in evidence petitions,"' con-taining 24 signatures, revoking previous authorizations given to theI.M. T. E. U., Inc., because of alleged misrepresentation and coercionby the I. M. T. E. U., Inc., in securing its authorizations.Of these24 revocations of, authority from the I. M. T. E. U., Inc., five busdrivers whose signatures appear thereon had never signed authoriza-tions for the I. M. T. E. U., Inc. The result of these revocationsand counter revocations is to leave the Brotherhood 168 authoriza-tions as against 133 authorizations for the I. M. T. E. U., Inc.Apartfrom these contested authorizations, however, 51 bus drivers appearto have signed cards or-petitions authorizing both the Brotherhoodand the I. M. T. E. U., Inc., to represent them for the purposes ofcollective bargaining.It is, therefore, manifestly impossible to findwhich of the contending organizations is favored by a majority ofthe bus drivers.The I. A. M., which intervened in this case, did not present anyproof of its claim .to represent a majority of the maintenance em-ployees.The I. M. T. E. U., Inc., introduced in evidence agree-ments to apply for membership, including the above-described peti-tion,20 signed by 89 traffic and clerical employees and 104 mainte-nance employees said to be employed by Atlantic.On its pay roll forthe period ending May 31, :1937, Atlantic listed 169 mechanics andAtlantic Petitioner's I. M. T. E. U. Exhibit No. 31.14Board Exhibit No. 18."Atlantic Petitioner's IM T. E U., Inc. Exhibit Nos. 21, 25-910 Petitioner's Exhibit (Brotherhood) No. 3821Atlantic Petitioner's I. M. T. E U. Exhibit No 11. DECISIONS AND ORDERS631291 "other employees".21Thirty-three of the 104 signatures sub-mitted by the I. M. T. E. U., Inc., as proof of its claim to representa majority of the 169 mechanics employed by Atlantic appear onthe above-described petition and are listed by Atlantic as mechanicalemployees.Since the petition does not name the I. M. T. E. U., Inc.,or authorize it to represent the signers, we disregard'it.The I. M.T. E. U., Inc., thus can claim a total of 71 of the 169 mechanicalemployees.Since neither this figure nor its claim to represent 89of the traffic and clerical employees represents a majority in eithergroup, it is obvious that the I. M. T. E. U., Inc., has not been desig-nated by a majority of the maintenance or the traffic and clericalemployees as their representative for the purposes of collective bar-gaining.V. THE APPROPRIATE UNITEmployees of each of the companies involved herein are dividedfor present purposes into three' main departments : bus drivers, main-tenance employees, and all other employees, including traffic andclerical employees, porters, stewards, and janitors.Employees work-ing as temporary dispatchers who ,hold seniority rights as drivers areclassified generally throughout the Greyhound Lines as bus drivers.All the organizations involved in this proceeding participated inthe discussion of the question of the appropriate unit, and the fol-lowing paragraphs summarize the contentions of the parties withregard to each of the cases.The I. A. M. contends that maintenance employees constitute aseparate and appropriate unit for the purposes of,collective bargain-ing.In support of its position the I. A. M. claimed that maintenanceemployees have a peculiar community of interest which tends toseparate them from bus drivers and clerical employees : they usuallywork in garages, which are entirely separate from the offices wherethe clerical employees work and from the buses which the driversoperate; they are paid on an hourly basis, whereas clerical employeesare paid on a salary basis, and bus drivers on a mileage basis;they are paid for overtime work, which is not true of busdrivers or clerical employees ; they are required to have an entirelydifferent type of skill from that required of.other types of employees;their peaks of work occur at entirely different times from those ofother employees; they usually come from jobs in garages and repairshops, and if they leave the employ of a bus company, they seek similaremployment elsewhere, rather than employment as bus drivers or officeworkers; and in the garages which are jointly maintained by severalGreyhound companies, they frequently work on buses belonging to the21Board Exhibit No. 18. 632NATIONAL LABOR RELATIONS BOARDdifferent companies,although employed by the one which operates thegarage.The I. A. M., therefore, contended that because of the natureof their work, their grievances are different from those of other em-ployees, and that a unitlargerthan the craft would be inappropriateto handle their peculiar problems. In addition, the I. A. M. cited along list of contracts which it had negotiated in the motor bus andother industries coveringmaintenanceemployees alone.The Brotherhood contends that bus drivers form a distinct andseparate craft and are an appropriate unit for the purposes of col-lective bargaining.In support of this contention, witnesses for theBrotherhood testified to a number of considerations which differ-entiate bus drivers from other employees : bus drivers are paid bythemile rather than by the hour ; their working day is generallyless than the eight-hour day which is standard for other employees;theirworking conditions, wages, and expenses are different fromthose of other employees, because their duties require them periodi-cally to be away from their homes; they receive specialized trainingas to tariffs and municipal, State, and Federal regulations; they mustmeet higher educational standards than other employees and aregenerally required to have at least a high school education; theirwork calls for the exercise of extraordinary skill and judgment; theyare required under the Motor Carrier Act of 1935 to undergo annualphysical examinations which are not required of other employees;they have been made subject in many cases to municipal, State, andFederal regulations, have been licensed by many municipalities andStates, and are shortly to be licensed by the Interstate CommerceCommission. In addition, the bus drivers regard themselves as aseparate unit and associate with one another at the terminals ratherthan with other employees; and in many instances, they are segre-gated by the employer as a separate unit, particularly in the issuanceof bulletins, covering the operation of the employer's business, andin the holding of safety meetings which only bus drivers are requiredto attend.As tending to show by the history of collective bar-gaining in the motor bus industry that bus driversare a separatecraft, and the appropriate unit for the purposes of collective bar-gaining, the Brotherhood introduced in evidence and its witnessestestified to a number of contracts and agreements executed since 1933between various bus ' companies and unions representing bus driversas a separateUnit.222= Regulations for the government of Bus Operators,Southwestern Greyhound Lines,Inc. (Agreement between the Employees Association and the Management)Petitioner'sExhibits Nos. 4 and 5; Agreement between The Santa Fe Trail Stages Inc.of Arizona,and the Brotherhood of Railroad Trainmen, Covering Rates,Rules and Regulations forMotor Coach Operators,Petitioner'sExhibitNo 7; Agreementbetween Cardinal StageLines Company and the Brotherhood of Railroad Trainmen, covering Rates,Rules andRegulationsfor Motor Coach Operators, Petitioner's Exhibit No 8 DECISIONS AND ORDERS633The Brotherhood also cited the decision of this Board 21 certifyingthe, Brotherhood as, the exclusive representative of the bus driversof the Santa Fe Trail Transportation Company.On the other hand, the , I. M. T. E. U., Inc., the I. , M. C. E. A.,Inc., and 'the G. E. U. contend that all the employees in the, threw,departments constitute the appropriate unit for the purposes of col-lective bargaining. . Counsel for the I.,M. T. E. U., Inc., in a. brieffiled with the Board, and witnesses for the I. M. T. E. U., Inc.,,theG. E. U., and the I. M. C. E. A., Inc., at the hearing sought to showthat the services of bus drivers are part of an integrated activity,set up by the management for its entire organization, the safety andefficiency of which depend on the coordinated efficiency of all theemployees, and that as between the bus drivers and each of the othergroups of employees there exist such interdependence and functionalcoherence as to require that all the employees be grouped as theappropriate unit.In support of this contention, the I. M. T. .E. U.;Inc., and the aforesaid unions relied on testimony that bus driversact not only as bus drivers, but also as ticket agents, baggage men,mechanics and clerks, and that in these various capacities, they.mustdepend upon and cooperate with all other employees.They mustbe versed in fares and schedules to inform passengers seeking infor-mation necessary in travel and must handle baggage en route ; theyseek advancement to the position of dispatcher in the traffic depart-ing seniority rights as drivers; they depend on the maintenanceemployees not only for the safe repair of their buses, but also forinformation to enable them to make their own repairs during break-downs en route; in making reports and keeping records of theirtrips, they cooperate with the clerical employees.Witnesses testisfled that bus drivers frequently ask maintenance and clerical em-ployees to attend the safety meetings held by the employer pri-marily for the benefit of the bus drivers, and that in the event of a.strike by the maintenance employees, the bus drivers would be,un-willing to drive buses which had been repaired by mechanics un-familiar with that type of vehicle. It was also contended that aunit composed of all the employees would be, of greater economicstrength than a unit composed of a single craft. ,The I. M. T. E. U., Inc., asserts that in the past, Atlantic has bar-gained collectively, not with the bus drivers alone, but with all theemployeesas a unit.24Other evidence in the record 25 indicates'that23Matter of SantaFe Trail Transportation Company,Case No. R-126, decided March18, 1937, 2 N. L R B. 767.,.2' Board Exhibit No. 37.By-Laws of Employees Association of Atlantic GreyhoundLines,Article I, Section I, "All employees who are actively engaged as Bus Operators,Maintenance,Traffic andClerical employees of the Atlantic Greyhound Lines, who arenot In supervisorypositions,are entitled to membership in this Association."2G Board Exhibits Nos. 19 and 22. 634NATIONAL LABOR RELATIONS BOARDthe Employees Associations of both the Pennsylvania and CentralGreyhound Lines represented the employees of all three departmentsfor purposes of collective bargaining.26Witnesses also testified that the same representatives who negoti-ated the agreement for the bus drivers employed by the SouthwesternGreyhound Lines, Inc.,211a negotiated agreements at the same time forthe depot employees and machinists.The record indicates that theEmployees Association of the Southwestern Greyhound Lines, Inc.,which that company has since disestablished, represented all the em-ployees in the three departments for the purpose of collectivebargaining.21In view of the facts described above, it appears that the bus driverscan be considered either as a separate unit, as claimed by the Brother-hood,or aspart of a larger unit composed of bus drivers, main-tenance, traffic, and clerical employees, as claimed by the I. M. T.E. U., Inc.The differentiation in skill and duty of the bus driversfrom other employees and the history of collective bargaining in theindustry cited by the Brotherhood are proof of the feasibility of theformer approach.The interdependence of the bus drivers with theother employees and the history of collective bargaining in the indus-try cited by the I. M. T. E. U., Inc., are proof of the feasibility of thelatter approach.Our decision inMatter of Santa Fe Trails Trans-portation Company (supra),that bus drivers are the appropriateunit, clearly cannot control the determination of this question, sincethere the decision was based on an express stipulation by the SantaFe Company that bus drivers should constitute such a unit. Forsimilar reasons the maintenance employees may be considered eitheras a separateunit, as claimed by the I. A. M., or a part of the largerunit, as claimed by the I. M. T. E. U., Inc. It thus appears that anyone of the three departments can be considered eitheras a separateunit or as part of a larger unit including the one department witheither or both of the others.Where the considerations whichdetermine these questions are so evenly balanced, the decisive20 InMatter of Pennsylvania Greyhound Lines Inc, Greyhound Management Company,supra,we ordered the company to withdraw all recognition from and disestablish theEmployees Association,as a company-dominated labor organization within the meaningof Section 8, subdivision(2) of the Act.Cf. National Labor Relations Board, Petitioner,v.PennsylvaniaGreyhound Lines,Inc.,and Greyhound Management Company, Re-spondents,(C.C.A. 3rd)No. 0007, March Term 1937The Employees Association ofthe Central Greyhound Lines has been disestablished.i0a See note 22, p. 632,supra.27 For a comprehensive description of the bus drivers' job,embodying the facts advancedby the Brotherhood,the I.A. M, and the unions which contend that bus drivers shouldbe grouped in a larger unit, seeHours, Wages,and Working Conditions in the Inter 'CityMotor Transport Industries,PartI,Motor Bus Transportation,Section of Research, Sec-tion of Labor Relations,Federal Coordinator of Transportation(1936),p:18,et seq,admitted in evidence during the hearings,and incorporated by reference, without anexhibit number. DECISIONS AND ORDERS635factor is the desire of the men themselves 'On this point, the recordaffords no help.Of the 11 unions involved in this proceeding, fivewhich sought to intervene or claimed to represent a majority of em-ployees admit to membership employees of all three departments,29and five which claimed to represent a majority of the bus driversadmit to membership bus drivers only a°Among the bus drivers ofAtlantic there has been a swing toward the Brotherhood and thenaway from it toward the I. M. T. E. U., Inc., and, as noted in SectionIV above, it is impossible to ascertain at the present time whichorganization is favored by a majority of the bus drivers; the onlydocumentary proof is completely contradictory.As for the main-tenance employees, the evidenceis insufficientto prove thata major-ity have chosen either of the contending unions.We shall, therefore,direct that an election be held (1) among the bus drivers employedby Atlantic to determine whether they wish to be represented by theBrotherhood or the I. M. T. E. U., Inc., or neither; (2) among themaintenance employees to determine whether they wish to be repre-sented by the I. M. T. E. U., Inc., or the I. A. M. or neither; and (3)among theremainingemployees to determine whether they do or donot wish to be represented by the I. M. T. E. U., Inc.Upon theresults of this election will depend the determination of the unitappropriate for the purposes of collective bargaining.Such of thegroups asdo not choose the I. M. T. E. U., Inc., will constituteseparate and distinct appropriate units, and such as do choose theI.M. T. E. U., Inc., will together constitute a single appropriate unit.V.THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havethus arisen, occurring in connection with the operations of Atlanticdescribed in Section I above, tend to lead to labor disputes burden-ing commerce and the free flow of commerce.CONCLUSION OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusion of law :Questions affecting commerce have arisen concerning the repre-sentation of the employees of Atlantic Greyhound Lines, within themeaning of Section 9 (c) and Section 2, subdivisions (6) and (7)of the National Labor Relations Act.21 SeeMatterofGlobeMachine and Stamping Company,Cases Nos. R-178, R-179,R-180, decidedAugust 11, 1937,supra, p.294.20The Amalgamated,the T. W. U. of A., the I. M. T. E. U.,Inc., theI.M. C. E. A.,Inc., and the G E. U.3° The Brotherhood,the Drivers'Club, the Lexington Association,the Nashville Asso-ciation, and the Birmingham Association. 636NATIONAL LA]30R RELATIONS BOARDSOUTHWESTERN GREYHOUND LINES, INC.1.THE COMPANY AND ITS BUSINESSSouthwestern Greyhound Lines, Inc., is a Delaware corporation,with a Delaware subsidiary,' having its principal place of businessin Fort Worth, Texas.For the purposes of this 'proceeding thecompanies,taken together, constitute one employer, doingbusinessas Greyhound Lines, herein called Southwestern.32 Southwestern isengaged in the bu'sirless of transporting for hire, passengers, mail,express, and newspapers, under regularly published tariffs, throughthe States of Missouri, Kansas, Oklahoma, Arkansas, Tennessee,Louisiana, Colorado, New Mexico, and Texas.33 Its consolidatedgross revenue for the year ended'December 31, 1936, was $4,630,367.84,and for the first five months of 1937, $1,768,308.99. Its total con-solidated assets on December 31, 1936, were $4,344,038.34.U4It maintains garages and repair shops in the various cities alongits, routes,which are essential for the safe and regular operation ofits interstate buses.3"Oil June 30, 1937, it employed a total of939 employees, of whom 290 were bus drivers and 220 weremechanicsand repairmen.As corporations whose voting capital, stock is owned directly orindirectly by The Greyhound Corporation of Delaware, the, com-panies in the Southwestern group are closely affiliated with 'otherGreyhound Systems in the Greyhound Lines, and by means of jointoperating, traffic, and facility arrangements with these Systems andinterchange arrangements with independent bus lines they operateas a closely coordinated part' of an integrated system of nationaltransportation.II.THE ORGANIZATIONS INVOLVEDThe G. E. U. was formed shortly after the 'decisions of the SupremeCourt on April 12, 1937, upholding the constitutionality of the Act.Originally, the organization was to have been known as GreyhoundEmployees Incorporated, and its constitution, by-laws, and applica-tion blanks for membership so provide.36As a result, however, ofobjections from potential members to joining an incorporated union,its promoters, all of whom had been committeemen in the former Em-81 Southwestern is also the assignee of certain rights to the issuance of a certificateto act as a common carrier,owned by Sedalia-Marshall-Boonville Stage Lines,Inc.,aMissouri corporation.as The interrelationships of these companies are similar to those of the companiesconstituting Central Greyhound Lines, which we also treat as a single employer unitfor reasons explained at pp 656-659,tinfra.ssBoard Exhibit No. 27.34Board Exhibit Nos. 15, 20.15 The record does not disclose the' number of, buses the company operates.soPetitioner(Greyhound Employees Union)Exhibits Nos. 4, and 16-R--22. DECISIONS AND ORDERS637ployees Association of Southwestern ,37 abandoned the corporation, andnamed the organization, the G. E. U. By the terms; of its constitu-tion, 'all employees 'employed by the, Company, except colored em-ployees, who have been in service 90,days or more, who are not insupervisory positions who have executed the application for member-ship in the proper form are eligible for membership."One of, thepurposes of the organization,, as described in its constitution, is tobargain collectively on behalf of its members.As thus organized, theG. E. U. is a labor organization.38 ., ,The Brotherhood and the I. A. M.,,the only other, organizationsinvolved herein, have already been described, under Atlantic Grey-,hound Lines, Section II.The petition of the I. A. M. for investigation and certification ofrepresentatives was filed too late for consideration here because filedafter the date of the hearing.39All questions raised by the petition,however, are in any case rendered moot by the fact that the I. A. M.will be treated as'a party to this'proceeding and, as'a result of its inter-vention at the hearing; will'be given a place on the ballot to be used.III.THE QUESTION CONCERNING REPRESENTATIONDuring the month of May 1937, after securing authorizations froma majority of the bbsdrivers employed by Southwestern,officials ofthe Brotherhood conferred with P.WTibbets,president and generalmanager of Southwestern Greybolind Lines, Inc., and with' IvanBowen, its counsel, in an attempt to secure an agreement for a scheduleof rates of pay and working conditions.Tibbets and Bowen declinedto review the Brotherhood's authorizations and statdd that they wouldrefuse to bargain collectivelywiththe Brotherhood until this Boardhad decided bus drivers to be an appropriate unit and had certifiedthe Brotherhood as the exclusive rei)reseritative of the bus drivers inthat unit.Thereafter the Brotherhood filed a charge with the Re-gional Director for the Sixteenth Region,alleging thatSouthwesternhad interfered with, restrained,and coerced its employees in the exer-cise of the'rights guaranteed in Section 7 of the Act by dominatingand interfering with the formation and administration of GreyhoundEmployees,Incorporated,a labor organization,.and contributingfinancial and other support thereto,and by refusing to bargain col-lectively with the Brotherhood as the representative in an appropriateunit of a majority of its bus drivers.Later, in' orderto facilitateaction upon its petition for investigation and' certification,with Which'Itwas testified that the Employees Association was disbanded by a,letter from thepresident of Southwestern Greyhound Lines, Inc, to these representatives shortly afterApril 12, 1937.At the hearing the Brotherhood sought to show that the G. E. U.' was 'companysponsoredThis phase of the proceeding is discussed at p642, infra.39 See pp 648, 649,infra 638NATIONAL LABOR RELATIONS 130ARDthe charges of unfair labor practices had been consolidated, theBrotherhood withdrew its charges against Southwestern.40On May 24, 1937, D. C. Ellis for the G. E. U. wrote to Tibbets,stating that the G. E. U. represented 51 per cent of the employeesof Southwestern and asking to be recognized as the bargainingagency for the bus drivers, maintenance and depot employees.OnMay 26, 1937, Tibbet replied that until this Board had determinedwhether the three departments represented by the G. E. U. consti-tuted an appropriate unit, he would refuse to bargain collectivelywith the G. E. U., but that if the Board determined the three de-partments to be such a unit, upon the presentation of satisfactoryevidence that the G. E. U. represented a majority of the employeesin such a unit, he would enter into negotiations as provided in theAct."'IV. THE QUESTION OF A MAJORITYThe Brotherhood, through S. R. Harvey, introduced in evidenceauthorizations, similar in all respects to those introduced in the caseof Atlantic, which it claimed were signed by 165 bus drivers em-ployed by Southwestern.42We have compared these authorizationswith the list of bus drivers, as of May 31, 1937, and June 30, 1937,furnished by Southwestern, and find that of the 165 bus drivers whosigned these authorizations, 163 appear on the list of 285 for Mayand 163 on the list of 290 for June 1937.45The G. E. U. also introduced in evidence two sets of applications,one for membership in Greyhound Employees Incorporated, theother for membership in the G. E. U.We have compared theseapplications with the list of bus drivers for May and June 1937 andfind that of the 180 applications submitted, 138 bus drivers who hadsigned applications for membership in Greyhound Employees Incor-porated and 40 who had signed applications for membership in theG. E. U. appear on the list of 285 drivers in May and 290 drivers inJune 1937.Taking the applications for membership in the G. E. U.and Greyhound Employees Incorporated as applications for mem-bership in the G. E. U., we find that the G. E. U. has a total of 178out of 285 bus drivers in May, and 178 out of 290 bus drivers inJune 1937.It appears, however, that 65 bus drivers employed by SouthwesterninMay and June 1937 who signed applications for the G. E. U. orGreyhound Employees Incorporated also signed authorizations forthe Brotherhood. It is therefore impossible to tell which organiza-tion is favored by a majority of the bus drivers.40 Southwestern Greyhound Lines, CaseNo. XVI-C-81.41 Petitioner's (G. E U.) Exhibits Nos. 3 A, B.42 Petitioner'sExhibit No. 9.43Board Exhibit No. 20. DECISIONS AND ORDERS639The G. E. U. also submitted applications which it claims weresigned by 87 out of 150 of the depot employees," and 110 out of 189of the mechanics and repairmen said to be employed by Southwest-ern.45Southwestern, however, lists 220 mechanics and repairmen asin its employ on June 30, 1937, and 429 "other employees",48 of whom189 are clerical employees.From these figures it is clear that theG. E. U. does not represent a majority in either or both groups ofemployees.The I. A. M., which was granted leave to intervene inthis case, presented no proof of its claim to represent a majority ofthe maintenance employees.V. THE APPROPRIATE UNITThe foregoing statement indicates that this case raises precisely thesame questions as these involved in the case of Atlantic GreyhoundLines.We shall render a similar decision.The determination ofthe unit will again depend upon the results of an election to be heldamong the three departments voting separately. Such of the depart-ments as show a majority for the G. E. U. shall together constituteone unit.Those which show a majority opposed to the G. E. U. shallconstitute separate units.VI. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of Southwesterndescribed in Section I above, tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.VII. CONDUCT OF ELECTIONBoth the Brotherhood and the G. E. U. agree that eligibility tovote should be determined as of May 25, 1937, and that the eligibilitylist should consist of all employees in service or available for serviceas of that date who held seniority rights as bus drivers, includingdispatchers on temporary duty who held seniority rights as busdrivers, but not including any men employed since that date orholding rights of that date but not yet marked on the working list.CONCLUSION OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusion of law :Questions affecting commerce have arisen concerning the repre-sentation of the employees of Southwestern Greyhound Lines, Inc.,14 Including ticket agents and baggage men, except colored employees'SPetitioner's (G. E. U.)Exhibits Nos. 1, 2.41Board Exhibit No. 20, Board Supplementary Exhibit No 2 640NATIONAL LABOR RELATIONS BOARDand its subsidiary, within the meaning of Section 9 (c) and Section2, subdivisions (6) and (7) of the National Labor Relations Act.SOUTHEASTERN GREYHOUND LINES1.TIIE COMPANY AND ITS BUSINESSSoutheastern Greyhound Lines is a Kentucky corporation, withDelaware,, Alabama, Tennessee, and Indiana subsidiaries, having itsprincipal place of, business in Lexington, Kentucky 47The Ken-tucky,Alabama, and Tennessee corporations are, operating com-panies; 47a the Delaware and Indiana corporations have no employees.Each operating company carries its own - insurance, registers sepa-rately under the Workmen's Compensation Act, hires its own em-ployees, ' has its own pay roll, and operates its own ' property.TheKentucky company, however, manages the entire system, includingthe subsidiary corporations, by means of common officers, directors,Southeastern Greyhound Lines and its subsidiaries, testified that' forbargaining purposes the three operating companies, taken together,constituted 6n' employer unit, and in view of other considerationswhich we discuss below,48 we find that for the purposes of this pro-ceeding, Southeastern Greyhound Lines and its subsidiaries 49 con-stitute a single employer, doing business as Southeastern GreyhoundLines, which group is herein collectively called Southeastern. It isengaged in the business of transporting for hire passengers, express,mail, and newspapers, under regularly published tariffs; through theStates of Kentucky, Tennessee, Alabama, Georgia, Florida, West Vir-ginia, Ohio, and Indiana.The gross revenue of the Delaware cor-poration alone is estimated'by its president to be between $300,000and $400,000 a year. It maintains at least ten garages and repairshops in the various cities along its routes which are essential forthe safe and regular operation of its interstate buses.60As of June1, 1937, it employed a total of 557 employees, of whom 213 were busdrivers.Although Southeastern is not connected, financially or otherwise,with the other Greyhound companies involved in this proceeding, itnevertheless operates, by means of joint interchange arrangementswithin the Southeastern area, and with the Southeastern Manage-ment Company and other independent bus lines, as a closely coordi-nated part of an integrated system of interstate transportation.47 Board Exhibit No. 2344SHerein called; respectively, the Kentucky company, the Alabama. company, and theTennesseecompany.48 See pp 645, 646,enfra40 Except Southeastern Management CompanySee p 647,infra"The record does not disclose the number of buses Southeastern owns and operates. DECISIONS AND ORDERSII.THE ORGANIZATIONS INVOLVEDA. The Consolidated Coach Operators Association641The Lexington Association was formed on March 12, 1934, for thepurpose of bargaining collectively on behalf of the bus drivers em-ployed by the Consolidated Coach Corporation of Lexington,Kentucky.51On March 13, this company recognized the Associationby an agreement which automatically renews itself from year toyear, unless cancelled by the Lexington Association within 30 daysof expiration. 52B. The Nashville Greyhound Coach Operators and MaintenanceEmployees AssociationThe Nashville Association was formed on March 15, 1934, for thepurpose of bargaining collectively on behalf of the bus drivers em-ployed by the Union Transfer division of Southeastern GreyhoundLines. 53On March 15, 1934, this company recognized the Associationby an agreement identical in terms with that of the Lexington Asso-ciation.Originally,the Nashville Association admitted to member-ship bus drivers only and was known as Nashville Greyhound CoachOperators Association.Later, its by-laws were amended to makemaintenance employees eligible for membership, and its name wasaccordingly changed.Since June 1937, it apparently claims to rep-resent bus drivers only.54C.TheBirmingham Greyhound Coach Operators and MaintenanceAssociationThe Birmingham Association was formed on April 4, 1934, for thepurpose of bargaining collectively on behalf of the employees of theSoutheastern Greyhound Lines, Alabama Bus Company Division ofBirmingham.55On April 5, 1934, the company recognized the Asso-ciation by an agreement identical in terms with those entered into11Now renamed Southeastern Grayhound Lines of Kentucky.63 The agreement is discussed in Section VI,infra11Now renamed Southeastern Greyhound Lines of Tennessee.ss Counsel for the associations,in an intervening petition and answer,contendsthat allthree associations admit maintenance employees to membership as well as bus drivers.(Intervenor'sExhibit No 1The constitutions of all three associations, however, statethat "all Coach opeiators . .are eligible to membership."(Intervenor'sExhibit No. 1 )The constitution of the Nashville Association alone contains an amendment makingmaintenance employees eligible for membership(Board Exhibit No. 23.)In affidavitsfiledwith the petitions,on which the associations rely for their claim to represent amajority of bus drivers(see pp 644, 645,enjra),it is uniformly stated of each associationthat its membership is composed of coach operators.(Board Supplementary ExhibitNo. 4 ) In particular,the Lexington Association,in whose behalf all the petitions werefiled,admittedly limits its membership to bus drivers.The petitions read, "We theundersigned coach operators of Southeastern Greyhound Lines . ."Now renamed Southeastern Greyhound Lines of Alabama. 642NATIONAL LABOR RELATIONS BOARDwith the Lexington and Nashville associations.Originally, the As-sociation appears to have admitted both bus drivers and maintenanceemployees to membership; at present it apparently claims to repre-sent bus drivers only.54The Brotherhood, which is the only other labor organization in-volved herein, contends that each of these three organizations wascompany-dominated and company-supported, and that none is anylonger in existence.At the hearing, Ray S. Gaines testified as awitness for the Brotherhood that he had been elected president of theLexington Association in March 1936 and reelected in March 1937,that the Kentucky company paid all the expenses of the Association,including his, that the Association acted only at the bidding of thecompany, that on or about May 15, 1937, the Association and thecompany agreed that "after 51% of the Coach Operators do in goodfaith affiliate with a labor organization, the Consolidated Coach Op-erators Association will cease to exist",56 and that thereafter, morethan 51 per cent of the coach operators joined the Brotherhood andby a majority vote of its membership, the Association was disbanded.Similar testimony. -was given for the Brotherhood by Clay Hardy,who had been elected vice chairman of the Lexington local committeeinMarch 1937.Claude H. Duncan testified for the Brotherhood that, after a ma-jority vote of its members, on or about May 20, 1937, the NashvilleAssociation had been disbanded and the benefit fund distributedamong the former members.J.D. Edwards testified for the Brotherhood that the BirminghamAssociation had been similarly' disbanded, and its benefit fund dis-tributed to former members, but that subsequently a new benefit fundhad been begun, to include bus drivers, mechanics, and ticket agents.On the other hand, Henry Morgan, a committeeman of the Lexing-ton Association, testified that although the Association has held nomeetings, elected no officers, and collected no dues since the meetinginMay 1937 when it was apparently disbanded, a majority of thebus drivers have signed petitions to continue the old Association,change its name to Southeastern Greyhound Coach Operators Asso-ciation and include the entire Southeastern Greyhound System.Healso testified that "we haven't any new union . . . only a pro-posal to form one or carry out our old one."Section 9 of the Act speaks not of "labor organizations" but of"representatives for the purposes of collective bargaining." In thisproceeding, therefore, we are not concerned with whether the Lex-ington, Nashville, and Birmingham Associations do or do not existas labor organizations, nor whether, in the absence of a charge filed11Petitioner's (B. of R. T.) Exhibit No. 53. DECISIONS AND ORDERS643and complaint issued under Section 8, subdivision (2) of the Act,the operating companies in the Southeastern group did or did notdominate or contribute financial support to the respectiveassocia-tions.III.THE QUESTION CONCERNING REPRESENTATIONOn and after May 24, 1937, Stanley Lobred, field supervisor forthe Brotherhood, after securing authorizations from a majority ofthe bus drivers employed by Southeastern, conferred with G. A.Huguelet, president of Southeastern Greyhound Lines and subsidi-aries, in an attempt to obtain a signed recognition agreement.Atfirst Huguelet stated that it was not necessary to sign an agreement,that he conceded the Brotherhood's majority and was willing tonegotiate.On June 7, 1937, Huguelet wrote to Phillip G. Phillips,Regional Director for the Ninth Region : "Our coach operators arenow affiliating with the BRT.We are cooperating.No other or-ganization is involved. . . .We have advised the representa-tives of the BRT and also these, employees that we are ready at anytime, as provided in the National LaborRelationsAct, to bargaincollectively with representatives of their choosing." 57On June 15,1937, petitions were circulated among the bus drivers employed bythe company, calling for the continuation with certain changes oftheLexington Association."8On June 28, 1937, Huguelet wrotePhillips : "We find that when we wrote you .in our letter of June 7,that `no other organization is involved' we were in error.Therefore,we would like for your Board to hold a hearingon our situationand reach a determination." 59Thereafter, Huguelet notified Lobredthat he would refuse to recognize the Brotherhood as the exclusiveagency for the purposes of collective bargaining until certified ,bythis Board.IV. THE QUESTION OF A MAJORITYThe Brotherhood, through S. R. Harvey, introduced in evidence175 authorizations, similar in all respects to those introduced in thecase of Atlantic, signed by bus drivers said to be employed by eachof the three companies.GOSeveral specialorganizersfor the Brother-hood testified that they had'personally witnessed many of the signa-tures.We have compared these authorizations with each company'slist of employeesas ofJune 1, 1937, and find that 79 of the bus driverswho signed these authorizations appear on the Kentucky company'slist of 125 bus drivers, 39 on the Tennessee company's list of 45 busdrivers, and 43 on the Alabama company's list of'43 bus drivers-a11Boai d Exhibit No. 23.sa See Section IV,infra.G'Board Exhibit No. 23.61 Petitioner's Exhibit No. 12. 644NATIONAL LABOR RELATIONS BOARDtotal of 161 authorizations for the Brotherhood of the 213 bus driversemployed by the three companies taken together."'At the hearing there were introduced in behalf of the three associa-tions typewritten lists of names of bus drivers, offered for the purposeof showing employees who were dues paying members of the associa-tions during the months of March and July, 1937.62No signaturesappear on thes6 lists; they were neither notarized nor verified at thehearing.Furthermore, it was testified that the lists show only thenames of employees from whose salaries were deducted dues to sepa-rately administered benefit funds.We are therefore justified inrefusing to consider these lists as adequate evidence that the employeeswhose names appear therein had authorized the associations to repre-sent them for the purpose of collective bargaining.At the hearing, there was also introduced an undated petition signedby 29 bus drivers employed by the Kentucky company, in which thesigners agreed to continue the Consolidated Coach Operators Associa-tion,with the following changes: (1) Change the name to South-eastern Greyhound Coach Operators Association and include the en-tire system; (2) take over the sick and accident fund and continue it asa part of the Association; (3) charge monthly dues; (4) negotiatea written contract with the company using the same form as laborunions; (5) employ a lawyer, and (6) if the majority desire, applyfor a charter in the American Federation of Labor.63On August 1, 1937, after the hearing, counsel for the associationsfiled with the Board petitions identical in effect with that describedabove, signed by 47 additional bus drivers, making a total of 76,whose names appear on the Kentucky company's list of 125 busdrivers for June 1937; 24 bus drivers whose names appear on theTennessee company's list of 45 bus drivers; and 28 bus drivers whosenames appear on the Alabama company's list of 43 bus drivers.Eachpetition is accompanied by an affidavit of an officer of one of theassociations who swears that he personally witnessed the signatures onthese and the earlier petition bearing 29 signatures, that the signa-tures thereon are genuine and obtained without coercion, and thatthey have been collected since June 15, 1937.64Each petition is alike in that the signer, no matter by which ofthe three companies he is employed, or to which association he be-longs, agrees to continue the Lexington Association. In the laterpetitions 65 the signer agrees to change the name of the LexingtonAssociation to Southeastern Greyhound Coach OperatorsUnion,in-stead ofAssociation,as in the earlier petition; in all other respects,"Board Exhibit No 41.A3 Southeastern Intervenor'sExhibit No 1.C3Intervenor's Exhibit No 2."'Board Supplementary Exhibit No 465 Board Supplementary Exhibit No. 4 DECISIONS AND ORDERS645the later petitions are identical in terms with the earlier.The effectof these petitions, therefore, is to authorize either the LexingtonAssociation, or a new association, to be called the Southeastern Grey-hound Employees Association or Union, to represent the bus driversemployed by all three companies for the purpose' of collective bar-gaining.The total number of bus drivers who thus appear to have author-ized the Lexington Association (or the new association) to representthem for the purpose of collective bargaining is 121 out of 213 busdrivers employed by the three companies.It appears, however, that 47 bus drivers employed- by the' Ken-tucky company, 19 bus drivers employed by the Tennessee company,and 28 bus drivers employed by the Alabama Company-a total of94-who signed petitions for the Lexington Association (or the newassociation) have also signed authorizations for the Brotherhood.The Brotherhood introduced in evidence statements signed, and insome cases notarized, by several bus drivers who claimed that theysigned the petition for the Lexington Association only because ofthreats and coercion and because they were afraid that otherwisethey would lose their jobs.oaAs in the two preceding cases, theonly documentary proof is completely contradictory, and it is im-possible to tell which organization is favored by a majority of thebus drivers.We conclude that questions concerning representationof the bus drivers have arisen, which can best be settled by a secretballot.No question is raised in this case in respect to the represen-tation of any employees other than the bus drivers.No petition forcertification as a representative of such other employees has beenfiled.'No evidence has been introduced to show that a claim torepresent such other employees has been made by, any organizationor has been denied by any of the companies in the Southeasterngroup.V. THE APPROPRIATE UNITAs set forth above, Huguelet, president of Southeastern, testifiedat the hearing that the three operating companies, taken together,constitute one employer unit.Furthermore, the effect of the peti-tions introduced in evidence on behalf of the three associations,which had apparently been disbanded, is to authorize either theLexington Association (or the new association) to represent the busdrivers employed by all three companies for the purpose of collec-5i Petitioner's (B. of R T)ExhibitsNos. 54, 57Ce''The absence of such a petition is of,practical importance, since the petition is theoriginal source of information as to the existence of rival organizations in the sameunit,which should be notified of the proceedings and given an opportunity to participatetherein.494413-38-vol iii-42 646NATIONAL LABOR RELATIONS BOARDLive bargaining.On the basis of these facts, we conclude that theemployer unit in which both the Brotherhood and the LexingtonAssociation (or the new association) claim to represent a majorityof the bus drivers is the three Southeastern, operating companies,taken together.As also set forth above,68wefind thatwhere, ashere, the considerations which determine the question of the properunit among the employees of these companies are evenly balanced,the decisive factor is the desire of the men themselves.As con-trasted with the previous cases, the record here clearly indicates thatthe bus drivers have expressed their desire fora unit composed ofbus driversalone,by choosing either the Lexington Association orthe Brotherhood, both of which admit only bus drivers to member-ship.In order to insure to the employees the full benefit of theirright to self organization t nd collective bargaining and otherwiseto effectuate the policies of the Act, we therefore find that all thebus drivers employed by Southeastern constitute a unit appropriatefor the purposes of collective bargaining.VI. THE EXISTING CONTRACTSCounsel for the three associations contends that the contracts en-tered into between the associations and the various companies abovedescribed 69 constitute valid, binding, and enforceable -contracts, andprays that the associations be designated "as appropriate units orunions" under Section 9 of the Act.All three contracts state inidentical terms that the company "hereby covenants and agrees withthe membership of said Association to recognize its duly elected andappointed officers and committees as the representatives of the mem-bers of said Association in negotiations with the Company. 11 70.Regardless of the status of these contracts prior. to an election andcertification by this Board, it is clear that their survival is subjectto the outcome of such election and certification.Section 9 (a) ofthe Act provides that "representatives designated or selected for thepurposes of collective bargaining by the majority of the employeesin a unit appropriate for such purposes, shall be the exclusive rep-resentatives of all the employees in such unit for the purposes ofcollective bargaining . . ."; and it is well settled that "contracts,however express, cannot fetter the constitutional authority of theCongress." 71Nothing in the terms of these contracts, therefore, canrelieve Southeastern of its duty to negotiate with the representatives08 See p. 634,supra60 Section IT,infra70 Board Exhibit No. 23 ; Intervenor's Exhibit No 1.71Norman v.Baltimore & Ohio,294 U. S. 240, 307,308."Parties cannot remove theirtransactions from the reach of dominant constitutional power by making contracts aboutthem." DECISIONS AND ORDERS647of a majority of the bus drivers, duly certified by the Board, as theexclusive representative of all the bus drivers employed by South-eastern.VII.EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havethus arisen, occurring in connection with the operations of South-eastern described in Section I above, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.VIII. CONDUCT OF ELECTIONSince the record does not disclose whether thenameof theLexing-ton Association has been changed in accordance with the petitionswhich were circulated, we will direct thatits name,rather than thename of the new association, be placed on the ballot.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.All bus drivers employed by Southeastern Greyhound Lines,including Southeastern Greyhound Lines of Kentucky, SoutheasternGreyhound Lines of Alabama, and Southeastern Greyhound Linesof Tennessee, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.2.A question affecting commerce has arisen concerning the repre-sentation of the bus drivers in the aforesaid unit, within the meaningof Section 9 (c) and Section 2, subdivisions (6) and (7) of theNational Labor Relations Act.SOUTHEASTERN MANAGEMENT COMPANY1.THECOMPANY AND ITSBUSINESSSoutheastern Management Company, herein called the Company,isa non-profit corporation, whose stock is owned 50 per cent bySoutheastern Greyhound Lines, Inc., of Delaware and 50 per centby Union Bus Company, a Florida corporation having its principalplace of business in Jacksonville, Florida.72Neither SoutheasternGreyhound Lines, Inc., of Delaware nor Union Bus Company is anoperating company.Each, however, ownsbuses, officeequipment,cars, station equipment, leases for garages andterminals,and cer-tificates of public convenience and necessityin severalstates.Eachhas filed applications, under the Motor Carrier Act of 1935, with the12 Board Exhibit No. 33. 648NATIONAL LABOR RELATIONS BOARDInterstate Commerce Commission.Neither company owns any stockin the other, although officers of each are officers in the ManagementCompany, which operates the equipment of both companies over theroutes for which they have certificates of public convenience andnecessity, collectsmonies, pays bills, and gives each company itsmileage share of the returns.The employees engaged in the opera-tion of buses belonging to Southeastern Greyhound Lines, Inc., ofDelaware and Union Bus Company are employees of SoutheasternManagement Company.The Company is engaged in the business of transporting for hirepassengers, express, mail and newspapers, under regularly publishedtariffs, through the States of Florida, Georgia, Tennessee, and Ala-bama.73 It has for its use 47 buses in conducting operations over theroutes of Union Bus Company and Southeastern Greyhound Lines,Inc., of Delaware.On June 30, 1937, it employed a total of 214 em-ployees, of whom 76 were bus drivers, 39 mechanics, and 59 clericalemployees.Although not connected financially or otherwise with the Grey-hound corporations involved in this proceeding whose voting capitalstock is owned directly or indirectly by The Greyhound Corporationof Delaware, the Company nevertheless operates, by means of jointinterchange, traffic, and facility arrangements with SoutheasternGreyhound Lines and independent bus lines, as a closely coordinatedpart of an integrated system of interstate transportation.II.THE ORGANIZATIONS INVOLVEDOn August 5, 1937, after the hearing, the Drivers' Club of theSoutheasternManagement Company, formed in October 1933 forthe purposes of collective bargaining, filed with the Board a peti-tion in the form of a letter 74 stating that all bus drivers have auto-matic membership in the organization and are assessed no dues, thatthe majority of bus drivers do not want the Brotherhood to repre-sent them, and requesting that the Drivers' Club be "appointed"by this Board as the bargaining agency for the bus drivers, or thatan election be held among the bus drivers to determine whether theywish to be represented by the Drivers' Club or the Brotherhood.We believe there is no merit in the contention of this petitioner.As we said inHatter of American France Lines et al,"Labor organi-zations which desire to compete with others in an election should73 Board Supplementary Exhibit No. 1.44Board Supplementary Exhibit No 3. The letter was accompanied by signed peti-tions, undated,stating that the signers (lid not wish the Brotherhood to represent theemployees of Union Bus Company and Southeastern Management Company for thepurpose of collective bargaining,and a number of confidential ballots,addressed to C G.Schultz, vice president of the Southeastern Management Company, dated July 27, 1937,inwhich employees named their choices for officers of the Drivers' Club. DECISIONS AND ORDERS649be required to follow a regular procedure.""Here,the Drivers'Club filed its petition ten days after the hearing in this entire casehad been concluded, and no regular opportunity was provided forthe cross-examination of its witnesses.The evidence filed in sup-port of its petition is clearly not sufficient to warrant a certification.It seeks at most a place on the ballot in an election.Where, ashere, the facts regularly presented at a hearing do not warrant thedirection of an election, we will not direct an. election on the basisof such a petition or evidence so introduced.We, therefore, denythe petition of the Drivers' Club.The consequences of any other decision are illustrated by thecircumstances of this verycase.After serving the petition of theDrivers' Club on the parties in accordance with the Rules andRegulations-Series 1, as amended, the Board received another let-ter dated August 30, 1937, signed by A. H. Keeler for the Brother-hood of Motor Transport Workers, claiming to represent employeesof one or more of the Greyhound companies and seeking to interveneto oppose generally the right of the Brotherhood to organize motorcoach operators.On September 1, 1937, the I. A. M. filed its petitionfor investigation and certification of representatives of maintenanceemployees of Southwestern.On September 9, 1937, the Board re-ceived a telegrain from the T. W. U. of A., which had been, deniedleave to intervene at the hearing, asking leave to intervene in thecase involving the employees of Pennsylvania Greyhound Lines forthe purpose of opposing the petition of the Brotherhood and re-questing an election to be held among all the employees of Penn-sylvania, including buss drivers, clerical and maintenance employees,porters, stewards and janitors.These petitions are hereby denied.Had they been granted, it is impossible to tell how many morepetitions to intervene would have been filed, or how long it wouldhave taken to reach a final determination of theissues inthe,cases-%which had been regularly presented.76III.THE QUESTION CONCERNING REPRESENTATIONOn Time 2, 1937, officials of the Brotherhood, after securing au-thorizations from a majority of the bus drivers employed by theCompany, conferred with C. G. Schultz, its vice president, in an at-tempt to obtain recognition of the Brotherhood as the exclusive bar-gaining agency for the bus drivers.At that time, Schultz statedthat after the bus drivers had organized their lodge, secured a char-ter from the Brotherhood, and elected their committee, he would76Amendment to Decision and Supplemental Decision,Case NoR-157, decided August16, 1937,supra. p 647eFurther reasons for dismissing the petition of the I A M. are stated at p 637,supra. 650NATIONAL LABOR RELATIONS BOARDrecognizethe Brotherhood, provided it had a majority, without acertification by this Board.Later, on June 24, 1937, after theBrotherhood had granted a charter to the lodge, officials of theBrotherhood again conferred with Schultz, stated that they repre-sented a majority of the bus drivers employed by the Company, andagain requested recognition.Schultz, however, declined to enterinto any agreement until the Brotherhood had been certified by thisBoard as the exclusive representative of the bus drivers employedby the Company.As in the case of Southeastern Greyhound Lines, no question con-cerning the representation of any employees other than the busdrivers hasarisen.IV.THEQUESTION OF A MAJORITYThe Brotherhood, through S. R. Harvey, introduced in evidence55 authorizations, similar in all respects to those introduced in thecase of Atlantic, signed by bus drivers employed by the Company?7Several special organizers for the Brotherhood testified that theyhad personally witnessed,many of the signatures.We have com-pared these authorizations with the Company's pay rolls for theperiods ending May 31 and June 30, 1937, and find that, with threeduplications, 52 of the bus drivers who signed these applications arelisted on the May pay roll of 75 bus drivers, and 52 on the June payroll of 76 bus drivers.78V. THE APPROPRIATE UNITAs set forth above, 79 we find that where the considerations whichdetermine the question of the appropriate unit are evenly balanced,the decisive factor is the desire of the men themselves.Here therecord clearly indicates that a majority of the bus drivers employedby the Company have expressed their desire for a unit composed ofbus drivers alone by choosing the Brotherhood as their representativefor the purposes of collective bargaining. In order to insure to theemployees the full benefit of their rights to self-organization andcollective bargaining, and otherwise to effectuate the policies of theAct, we find that all the bus drivers employed by the Companyconstitute a unit appropriate for the purposes of collective bargain-ing.We will, therefore, certify the Brotherhood as the exclusive77 Petitioner's Exhibit No. 17.78These pay rolls Include three men holding driver's seniority and classified as driverswho were doing special work other than actual driving.Board Supplementary ExhibitNo. 1.79 See p 634,supra. DECISIONS AND ORDERS '651representative of the bus drivers employed by the Company in thatunit.80VI. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havethus arisen, occurring in connection with the operations 'of the'Com-pany described in Section I above, tend to lead to labor 'disputesburdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.All bus drivers employed by Southeastern Management Com-pany constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of, the National LaborRelations Act.,2.A question affecting commerce has arisen concerning the repre-sentation of the bus drivers in the aforesaid unit within the meaningof Section 9 (c) of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmen, having been selectedfor the purposes of collective bargaining by the majority of the busdrivers in the aforesaid unit, is, by virtue of Section,9 (a) of theNational Labor Relations Act, the exclusive representative,of all.thebus drivers in such unit for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment. .CENTRAL GREYHOUND LINES1.THECOMPANY AND ITSBUSINESSCentral Greyhound Lines, Inc., herein called Central, is a Delawarecorporation, with New York and Indiana subsidiaries,81 having itsprincipal place of business in Cleveland, Ohio.For the purposes ofthis proceeding, the companies, taken together, constitute one em-ployer, doing business as Central Greyhound Lines, herein calledCentral and Subsidiaries 82 It is engaged in the business of trans-porting for hire passengers, mail, express, and newspapers, under88 In Board Supplementary Exhibit No.1, Schultz states that"the Company has agree-ments with the Drivers'Club which do not expire until the end of 1937."The Drivers'Club, however,does not set up these agreements in its petition or otherwise.Since theagreements are not before us, we do not find it necessary to decide what the effect ofthese agreements is upon this certification.81Central Greyhound Lines, Inc.of New York is herein called Central of New York.Central Greyhound Lines, Inc. of Indiana is herein, called Central of Indiana.82This phase of the proceeding is discussed at pp 656-659,infra. 652NATIONAL LABOR RELATIONS BOARDregularly published tariffs; through the States of Massachusetts, NewYork, Pennsylvania, Ohio, Indiana, Michigan, and Illinois.Theconsolidated gross revenue of Central and Subsidiaries 83 for the yearended May 31, 1937, was $5,022,641.10, and its total consolidated as-sets on; December, 31, 1936, ,were $7,325,546.87.84On May 31, 1937, itowned.266 buses, and on 'June 30, 265 buses, for the safe and regularoperation of which it maintains garages and repair shops in the vari-ous cities along its routes.On May 15, 1937, it employed a total of1113 employees, of whom it claimed 484 were bus drivers and 302were mechanics, and on June 15, 1937, a total of 1195 employees, ofwhom it claimed 479 were bus drivers and 288 were mechanics.85As 'corporations whose voting capital stock is owned directly orindirectly by The Greyhound Corporation of Delaware, the coin-panies 'in the'Central group are closely affiliated with other Grey-hound Systems'in'the Greyhound Lines, and by means of joint oper-ating, traffic and facility arrangements with these Systems and in-terchange arrangements with independent bus lines they operate asa closely coordinated' part of an integrated system of nationaltransportation.II.THEORGANIZATIONS INVOLVEDThe' I.' M. C. E. A., Inc., a, New Jersey corporation, with its prin-cipal' place of business in Jersey City, New Jersey, was formedshortly after the decisions of the Supreme Court on April 12, 1937,upholding the constitutionality of the Act.At that time, officials ofCentral called in, the representatives of the Employees' Associationand stated to them that the old organization was no longer in effect.Representatives of the bus drivers and the mechanics, employed byCentral of New York, then decided to form a new organization, theI.M. C. E. A., Inc., and directed their efforts, for the most part, tosecuring membership among employees of Central of New York.Under it's by-laws, however, the I. M. C. E. A., Inc., admits' to fullmembership any p'erson,88 including operating, maintenance, andclerical'employees, engaged in the operation of an interstate or intra-state motor coach line 87 'One of the purposes of the organization, asstated in its charter, is "to act for the members in negotiating andconferring with the respective employers of the members in order tossExcludingCanadianGreyhound Lines, Limited.At the hearing,IvanBowen,counsel for the Greyhound companies,testified that the Canadian company was not asubsidiary of Central.R.W. Budd,president of the several Central Greyhound Com-panies, stated that it was a subsidiary.Board Exhibit No 22.e4Board Exhibit No. 15.scThese figures appear in a summary furnished by Central and SubsidiariesBy actualcount the number of drivers on the alphabetical list of drivers for May and June 1937,also furnished by Central and Subsidiaries,differs slightly from the number given above.Board Exhibit No. 22, Board Supplementary Exhibit No. 2.8a Supervisory employees are eligible for membership,but may not vote or hold office.81Petitioner's Exhibit I. M. C. E. A. No. 6. DECISIONS AND ORDERS653secure improved working, employment, and wage conditions ,for. themembers".88As thus organized, the I. M. C. E. A., Inc., is a labororganization.On June 25, 1937, the Brotherhood filed, a, charge withthe Regional Director for the Second Region (New York) allegingthat Central of New York had engaged in unfair labor practiceswithin the meaning of Section 8, subdivisions (1) and (2) of theAct, in that it had "encouraged and promoted the organization, ofcompany property. It has relieved certain employees from duty ontheir regular jobs to engage in organization work for the I. M. C.E. A." 89This charge has since been withdrawn; 9eIII.THE QUESTION CONCERNING REPRESENTATIONOn May' 11; 1937, after securing authorizations from a majority, of-bus drivers employed by Central and Central of New York, officials ofthe Brotherhood conferred with R. W. Budd, president of the severalCentral Greyhound companies, and Ivan Bowen, their counsel, in anattempt to negotiate a schedule of rates of pay and working, conditions,covering the bus drivers employed by Central and Subsidiaries.Buddand Bowen declined to review the authorizations and stated that theywould refuse to bargain collectively with the Brotherhood until thisBoard had decided bus drivers to be an appropriate unit and had cer-tified the Brotherhood as the exclusive representative of the bus driversin that unit.Thereafter, representatives of the I. M. C. E. A., Inc.,, presented tothe officials of Central of New York applications for membership inthe I. M. C. E. A., Inc.," signed by a majority of all the, employees ofCentral of New York, with the request that that company sign, a con-tract, which they also presented, with the .I. M. C. E. A., Inc., as therepresentative of the majority of its employees.. The officials of thecompany refused to sign the contract, on the ground that the I. M. C.E. A., Inc., had not been certified by this Board, but retained the appli-cations for review.Later, Budd sent the following telegram to. thesecretary of the I. M. C. E. A., Inc., a copy of which that organizationthen issued to all its members : . ,From the evidence submitted by your organization it appearsthat you represent a majority of the qualified employees forcollective bargaining with Central 'Greyhound Lines,, Inc.; ofNew York. Stop. Your evidence will be returned to you uponcall.9218 Petitioner's Exhibit I. M. C. E. A. No 589Central Greyhound Lines, Inc. of New Yot k,Case No. II-C-459.80 At the hearing, the Brotherhood sought to show that the I. M. C. E. A., Inc. wascompany sponsored.This phase of the proceeding Is discussed at p 642,supra.91 See p 654,infra.02 Petitioner's Exhibit Brotherhood of Railroad Trainmen No. 39. 654NATIONALLABORRELATIONS BOARDAt the time of the hearing neither Central nor Central of NewYork had recognized the I.M. C. E. A.,Inc., or the Brotherhoodfor the purposes of collective bargaining.IV.THE QUESTION OF. A MAJORITYThe Brotherhood, through S. R. Harvey, introduced in evidenceauthorizations, similar in all respects to those introduced in thecase of Atlantic, signed by 356' bus drivers said to be employed byboth Central and Central of New York.93 Several special organizersfor the Brotherhood testified that they personally witnessed thesignatures of many' of the bus drivers.We have compared these authorizations with the alphabetical listof bus drivers of both companies for May 15 and June 15, 1937,94and find that of the 356 bus drivers who signed these authorizations,156 appear on Central's alphabetical list of 202 drivers for May 15,1937, and 159 on its list of 226 for June 15, 1937; that 144 appearon Central of New York's alphabetical list of 279 drivers for May15, 1937, and 145 on its list of 297 drivers for June 15, 1937; andthat' 300 appear on both lists of 481 drivers for May 15, 1937, and304 on both lists of 523 bus drivers for June 15, 1937.95applications 'signed by bus drivers, one for membership in thuI.M. C. E. A'., Inc., the other for membership in the Associationof Interstate Motor Coach Employees, herein called A. I. M. C. E.95Itwas testified that these organizations were one and the same,and that the difference in name was the result of a mistake in print-ing.'We have compared these applications for membership withthe May and June 'alphabetical lists of bus drivers for both Centraland Central of New York, and- find that of the 156 97 bus driverswho signed these applications, 111 appear on the May alphabeticallist of 279 bus drivers for Central of New York, and 123 on itsalphabetical list of -297 bus drivers for June.Of the 111 who ap-pear on the May list, 89 signed applications for A. I. M. C. E.and 22 for the I. M. C. E. A., Inc.; and, of the 123 who appearon the June list, 96 signed applications for A. I. M. C. E. and 27for the I. M. C. E. A., Inc. In addition, four bus drivers whosigned applications for membership in A. I. M. C. E. appear on the'May and June lists of 202 and 226 bus drivers for Central."'ra Petitioner'sExhibit No. 14.94 Board Exhibit No. 22.asNo separate figures are givenfor Centralof Indiana.They are apparently includedin the figuresfor Central.Petitioner's ExhibitI.M. C. E. A. No. 3.Board Exhibit No. 22.91Board ExhibitNo. 22. DECISIONS AND ORDERS655Taking the-applications for membership in A. I.M. C. E. andthe I.M. C. E. A.,Inc., as applications for membership in theI.M. C. E.A., Inc., we find that the I. M. C. E.A., Inc., has atotal of 115 applications of the 481 bus drivers employed by bothCentral and Central of NewYork in May1937, and 127 applica-tions of the 523 bus drivers employedby bothcompanies in June1937.It appears,however, that 26 bus drivers who signed applicationsfor membershipin A. I.M. C. E. or the I. M. C. E.A., Inc., andwhose names are on the May or June alphabetical list of Centralof NewYork, also signed authorizations for the Brotherhood, andthat the four bus drivers who.signed applications for A.I.M. C. E.and whose names appear on the alphabetical lists of Central forMay and June also signed authorizations for the Brotherhood.A summary of these conflicting claims appears in the followingtable:No ofDriversCentral 09-------------------May 15202June 15226Central of New York_-___-_May 15279June 15297Central and Subsidiaries___May 15481June 15523Authorizations for-Broth-erhoodI.M C E.A , Inc.A.I.M. I.M C.E.A,'C. E. , Inc.(Total)Both theIM. C.-E.A , Inc.and theBrother-hood156(4)=4159(4)=44144(2289)=111145(2796)=12326300(2293)=115304(27100)=12730aoThese figures apparently include figures for Central of Indiana.From these figures, it is clear that the Brotherhood has been selectedby a majority, of the bus drivers employed by Central and Subsidi-aries.The I. A. M., which intervened in this case, presented no proof,ofits claim to represent a majority of the maintenance employees ofCentral and Subsidiaries.The I. M. C.,E. A., Inc., introduced in evi-dence applications for membership signed by 137 clerical and 131maintenance employees said to be employed by Central of New York.The alphabetical lists and summaries submitted by Budd for CentralGreyhound Lines, show that on June 30, 1937, Central of New Yorklisted 122 mechanics and 120 clerks as employed on that date.OnMay 15, 1937, Central and Subsidiaries employed a total of 302mechanics and approximately 327 clerical employees (includingsuperintendents), and on June 15, 1937, a total of 288 mechanics andapproximately 328 clerical employees (including superintendents) 100101 Board Exhibit No. 22. 656NATIONAL LABOR RELATIONS BOARDIt is unnecessary, however, to consider these applications.No ques-tion of the representation of any employees other than bus drivershas been properly raised in this instance since no petition has beenfiled for certification of representatives of such other employees.101V. THE APPROPRIATE UNITThe Brotherhood contends that Central and Subsidiaries, consist-ing-of Central,-Central of Indiana, and Central of New York, con-stitute a single employer.,The-I.M. C. E. A., Inc., contends thatCentral-of New York i"s a separate company and an employer unitseparate from the other Central Greyhound companies.At the hear-ing, the Trial Examiner reserved the question for determination bythe. Board on the basis of all the evidence submitted.In support of its position, S. R. Harvey for the Brotherhood testi-fied that at the above described conference with Budd and Bowenon May 11, 1937, he asked for the jurisdiction of Budd as presidentof several Greyhound companies and was told that Budd representednot only Central, Central of Indiana, and Central of New York, butalso the Canadian '112 Illinois,103 and New England companies,104 andthat if it should prove later that the Brotherhood was to negotiateworking conditions, he desired that the entire line be covered, includ-ing all the above mentioned companies, as one unit.With that un-derstanding, the Brotherhood filed a petition for investigation andcertification of representatives of the bus drivers employed by Cen-tral, including therein the bus drivers employed by all the foregoingcompanies.At the hearing, Bowen testified that although from anoperating point of view, the Canadian, Illinois, and New Englandcompanies were operated by "the Central Greyhound operating or-ganization", from the employer point of view, each of these threecompanies was a separate employer unit.The Brotherhood thenfiled separate amended petitions in each of the three cases.10,Bowenalso'testified that because Central' and Subsidiaries was one operat-ing unit for management purposes, bus drivers were transferredfrom one Central Greyhound company to another, and that busdrivers whose names were carried on one division 'of Central andSubsidiaries, often worked on another.The I. M. C. E. A:, Inc., on the other hand, claims that Centralof New York has always been considered a separate company, andin the past has had separate agreements.No such agreements wereintroduced in evidence.On the contrary, it appears from the ex-101 See Southeastern Greyhound Lines, Section IV,supra."See, p,660,infra.109 Seep. 660,infra.104 See p.660,infra105 See p 661,infra. DECISIONS AND ORDERS657hibits submitted by Budd for Central Greyhound Lines that underthe former Employees'Association all the employees of all theCentral Greyhound companies,as well as the employees of the Ca-nadian,Illinois, and New England companies,voted as one unit,at the same time, in the eight regions which were joint headquartersfor the various Greyhound companies,and that officers were electedfor each region in accordance with the highest number of,votes castby all the employees participating in that region,regardless of whichcompany employed them.105a It appears,further,,that althoughthe I.M. C. E. A., Inc., concentrated its efforts particularly on, theemployees of Central of New York, it sought membership alsoamong the employees of Central and the New England company.As pointed out above,the by-laws of the I. M. C. E.A., Inc., donot limit membership to employees of Central of NewYork, butinclude any person engaged in the motor bus industry.Most ofthe applications presented as proof that I. M. C. E. A., Inc., repre-sented a majority of the employees of Central of New York statethat the organization is to be formed"for the purpose of improv-ing the conditions of all employees of theAssociated GreyhoundLines." 106The remainder of the applications'pledge the'signer toabide by its constitution and by-laws.At the hearing,Lewis E.Bush for the I. M. C. E. A., Inc., testified as follows :Q. Did you limit your corporate organization to the particu-lar group which you are here proposing to limit it.to (em-ployees of Central of New York) ?A. No, it was not, not so stated.Q. Then you could if you desired enlarge it?A. It is made that way specifically for that very reason.Q. And you may want to enlarge it at some time to coverthe entire system.A.We may.Q. But you don't desire to do it at the present time.A.We haven't enough membership.Q. And that is the only reason you don't want to enlarge itat the present time?A. That is the only restriction that I know of.From other evidence in the record it further appears that, for anumber of purposes,Central and Subsidiaries,rather than the sepa-rate companies,constitute a single unit.In the application of Central Greyhound Lines,et al.,filed in Janu-ary 1936 with the Interstate Commerce Commission,under the Motor105a Board Exhibit No 22.100 Italics supplied.See Petitioner'sExhibit IM. C E A No 3 658NATIONAL LABOR RELATIONS BOARDCarrier Act of 1935, the applicants 1.07 described the interrelationshipsof the companies as follows :Applicants constitute an Association doing business under thetrade name or style of CENTRAL GREYHOUND LINES .. .CENTRAL GREYHOUND LINES, INC. owns the entire vot-ing capital stock of each of the other applicants which in so faras interstate transportation is concerned it controls, directs, andoperates as its departments, adjuncts and agencies, through com-mon directors, officers and agents appointed and supervised by itin the conduct of its said business, in its sole interest and in ac-cordance with policies determined by it; and which other'agentsin so far as intrastate transportation is concerned operate throughsaid proprietary company as their fiscal agent 108By order of the Interstate Commerce Commission, the merger of oper-ations of Central New York, and other applicants, with those ofCentral has been approved,109 and according to the testimony of IvanBowen, counsel for all the Greyhound companies involved in thisproceeding,110 they are now operated "as one unit or one corpora-tion."Although Budd submitted separate alphabetical lists of busdrivers, maintenance, and clerical employees for Central and Centralof New York, all the employees, including the bus drivers, of Centraland Central of New York are listed as employees on the pay roll of107 Since January 1936,the five applicants named in the applicationappear to havebeen reducedto three: Central GreyhoundLines, Inc.,Central GreyhoundLines, Inc. ofNew York, andCentral GreyhoundLines of Indiana.See Board Exhibit No. 22.l01 BoardExhibit No. 27.109 The Report of the Interstate Commerce Commission,GreyhoundMergers, 1936,decidedDecember19, 1936, althoughnot introduced in evidence, is a public document, and wetake judicial notice of the following facts statedtherein :In the latter connection,the laws ofsome Statesprovide, as in Ohio, that theoperating company must have licensed in its namethe vehicles which it operatesover the routes in that State.The Central Greyhound Lines, Inc. of New Yorkoperates fromNew York to Cleveland, Ohio, and the Central GreyhoundLines, Inc.ofMichigan from Clevelandto Chicago.The New York company may not operatebusses, thetitle to whichis in the Michigan company, eastof Cleveland, and theMichigan companymay not operatebusses, thetitle towhich is inthe New Yorkcompany,west of Cleveland, thereby necessitating the changeof busses on all routes.According to applicants, the merger of the twocompanieswill permit the operationof throughbusses fromNew York to Chicago without change, and therebyavoid in-convenienceto the passenger of transferring himself and baggage.In givingeffect to the proposedmergersthe accounts of the liquidating corpora-tionswould be mergedwith those of the surviving corporations, all intercompanyaccounts being eliminated.That is to say,the survivingcorporationswill ownexactly the same property,except aspreviouslyexplained,now owned by the liqui-dating subsidiaries;debt and stockobligationsof the liquidating to the surviving com-panies now in the handsof the publicwill remain unchanged;and all liabilitiesof the liquidating companies will be assumed and at maturitybe discharged by therespectivesurviving companies;and earnings,revenues,and expensesof the latterwill be the same as the combined earnings of the surviving and liquidating companiesat thepresent time,with somesavings in expenses due to economies alreadymentioned.110Except Southeastern Greyhound Lines. DECISIONS AND ORDERS659Central and Subsidiaries, excluding Canadian Greyhound Lines,Limited 111On the basis of the foregoing evidence we conclude that for thepurposes of this proceeding Central and Subsidiaries, including Cen-tral,Central of Indiana, and Central of New York, is a single em-ployer unit.As set forth above,112 we find that where the considerations whichdetermine the question of the appropriate unit are evenly balanced,the decisive factor is the desire of the men themselves.Here themajority of the bus drivers employed by Central and Subsidiarieshave clearly expressed their desire for a unit composed of bus driversalone, by choosing the Brotherhood as their representative for thepurposes of collective bargaining. In order to insure to the em-ployees the full benefit of their right to self-organization and collec-tive bargaining, and otherwise to effectuate the policies of the Act, wefind that all bus drivers employed by Central and Subsidiaries con-stitute a unit appropriate for the purposes of collective bargaining.We shall, therefore, certify the Brotherhood as the exclusive repre-sentative of the bus drivers in that unit.VI. THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havethus arisen, occurring in connection with the operations of Centraland Subsidiaries described in Section I above, tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makesthe following conclusions of law :1.All the bus drivers employed by Central Greyhound Lines,including Central Greyhound Lines, Inc., Central Greyhound Lines,Inc., of Indiana, and Central Greyhound Lines, Inc., of New York,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.2.A question affecting commerce has arisen concerning the rep-resentation of the bus drivers in the aforesaid unit, within the mean-ing of Section 9 (c) of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmen, having been selectedfor the purposes of collective bargaining by the majority of the busdrivers in the aforesaid unit, is, by virtue of Section 9 (a) of theNational Labor Relations Act, the exclusive representative of all thezu Board Exhibit No. 22.Board Supplementary Exhibit No. 2.11= See p. 634,supra. 660NATIONAL LABOR RELATIONS BOARDbus drivers in such unit for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.ILLINOIS GREYHOUND LINES, INC.CANADIAN GREYHOUND LINES, LIMITEDEASTERNGREYHOUND LINES, INC., OF NEWENGLAND1.THE COMPANIESAND THEIR BUSINESSESIllinois Greyhound Lines, Inc., herein called the Illinois company,is anIllinois corporation, having its principal place of business inCleveland, Ohio.Under the name of Greyhound Lines it is engagedin the business of transporting for hire passengers,mail, express,and newspapers, under regularly published tariffs, through theStates of Illinois, Indiana, and Missouri.Its gross revenue for theyear ended May 31, 1937, was $816,602.89.113During the monthof May 1937 it owned and operated 26 buses, and during the monthof June 1937, 28 buses, for the safe and regular operation of whichitmaintainsgarages and repair shops in the various cities alongits routes.On May 15, 1937, it employed a total of 35 employees,of whom 24 were bus drivers, and on June 15, 1937, a total of 31employees, of whom 25 were bus drivers.114Canadian Greyhound Lines, Limited, herein called the Canadiancompany, is a corporation organized under the laws of theProvinceof Ontario, having its principal place of business in Windsor, On-tario.Under the name of Greyhound Lines, it is engaged in trans-porting for hire passengers, mail, express, and newspapers, underregularly published tariffs, between Buffalo, New York, and De-troit,Michigan, through the Province of Ontario, Canada." Itsgross revenue for the 12 months ended May 31, 1937, was $266,068.29.On May 31, 1937, and June 30, 1937, it owned and operated 26 buses,for the safe and regular operation of which it maintains garagesand repair shops in the various cities along its routes.On May 15,and June 15, 1937, it employed a total of 21 employees, of whom 15were bus drivers, three of whom are employed entirely withinCanada.Eastern Greyhound Lines, Inc., of New England, herein calledthe New England company, a Delaware corporation having its prin-cipal place of business in Chicago, Illinois, is an operating subsid-iary of The Greyhound Corporation of Delaware, which directlyowns the entire voting stock of the New England company.Under118 It has filed an application under the Motor Carrier Act of 1935 with the InterstateCommerce Commission(Board Exhibit No. 33).114Board Exhibit No. 22. DECISIONS AND ORDERS661the name of, Greyhound, Lines, the New England company is en-express, and newspapers, under regularly published tariffs, throughthe States of: Maine; , New Hampshire, Massachusetts, Connecticut,months ended May 31, 1937, was $941,139.34.On May 31, 1937, 'itowned-and, operated 52 buses, and on June 30,4937, 62 buses, for thesafe and, regular operation of which it maintains garages and re-pair shops in the, various cities along its routes. 'On May 15, 1937,it e'mployed,a'total of, 115 employees, of whom 51 were bus drivers,and 21 mechanics, and on June 15, a total of 113 employees, of whom50 were bus drivers and 28 mechanics.As corporations whose voting capital stock is owned directly or-indirectly ' by The Greyhound Corporation of Delaware, the threecompanies are closely connected with other Greyhound Systems inthe .Greyhound tines, and by means of joint operating; traffic, andfacility arrangements' with these Systems and interchange'arrange-ments with independent bus lines they' operate as a closely coordi-nated part' of an integrated system of national transportation.'II.THE QUESTION CONCERNING REPRESENTATIONAs set forth above in Central,Greyhound Lines, Section III, R. W.Budd, on behalf of the Canadian, Illinois, and New England Com-panies, as well as, the ,Central Greyhound companies, refused tobargain collectively, with the Brotherhood as the representative ofthe majority of, the buss drivers employed by each company or byall the companies taken together, until this Board had determinedbus drivers to be the appropriate unit, and had certified the Brother-hood as the exclusive representative of the bus drivers in that unit.No petition has been filed in the cases of these three companiesfor certification of'representatives of any employees other'than thebus drivers.No question, therefore, has arisen in these cases con-cerning the representation of such other employees.III.THEQUESTION OF A MAJORITYIn the Central Greyhound Lines case, the Brotherhood, throughS.R. Harvey, introduced in evidence authorizations which it con-tended - were, signed by bus drivers employed by Central GreyhoundLines.After amending its petition in that case to exclude therefromthey bus drivers employed by the Canadian,, Illinois, and New Eng-land companies,,the Brotherhood submitted in these cases a num-ber of the same authorizations as evidence of its claim to represent115 Board Exhibit No. 33.49446-38-vol. m-43 662NATIONAL LABOR RELATIONS BOARD'a majority of the bus drivers employed by the Canadian and IllinoisCompanies.In addition, it introduced in evidence similar authoriza-tions signed by bus drivers employed by the New England Company.We have compared these authorizations with the pay rolls sub-mitted by the three companies for the period ended May 31, andJune 30, 1937, and find, that of the bus drivers who' signed theseauthorizations, 23 are listed by Illinois on its'May-and June pay rollsof 26 bus drivers, 10 are listed by the Canadian Company on itsMay and June 1937 pay rolls of 15 drivers, ;and, 41 are listed by , theNew England Company'on its May" and June 1937 pay rolls of 54bus drivers.. 'I,, .IV.THE APPROPRIATE UNITAs set forth above ,^16 we find that, where the considerations whichdetermine the question of the appropriate unit are evenly balanced,the decisive factor is the desire of the men themselves.Herethe majority of the bus drivers employed by the Illinois, Canadian,and New England companies, respectively, have clearly expressedtheir desire, for units composed of bus drivers alone, by choosingthe Brotherhood as their representative for the purpose of collec-tive bargaining.In order to insure to the employees of each com-pany the full benefit of their right to self organization and collec-tive bargaining, and ,otherwise to effectuate ' the policies of the Act,we find that all the bus drivers employed by each company constituteunits appropriate for the purposes of collective bargaining.Weshall, therefore, certify the Brotherhood as the exclusive representa-tive of the bus drivers employed by each of the three companies,respectively, in the aforesaid units.V. THE EFFECT OF THE QUESTIONS OF 'REPRESENTATION ON COMMERCEWe' And that the questions concerning representation which havethus arisen, occurring in connection with the operations of the com-panies described in Section I above, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the above findings of fact,' the Board makes thefollowing conclusions of law :1.All the bus drivers employed by' Canadian Greyhound Lines,Limited, Illinois Greyhound Lines, ` Inc., and . Eastern GreyhoundLines, Inc. of New England,, respectively, constitute units appro-priate' for the purposes of Collective' bargaining 'within the meaningof Section 9 (b) of the National Labor 'Relations Act.116 See p. 634,supra. DECISIONS AND ORDERS6632.Questions have arisen concerning the representation of the busdrivers in the aforesaid units within the meaning of Section 9 (c)of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmen, having been selectedfor the purposes of collective bargaining by the majority of busdrivers in each of the aforesaid units, is, by virtue of Section 9, (a)of the National Labor Relations Act, the exclusive representativeof all the bus drivers in each such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.PENNSYLVANIA GREYHOUND LINESI.THE COMPANY AND ITS BUSINESSPennsylvania Greyhound Lines, Inc., is a Delaware corporationwith Illinois and Indiana subsidiaries, having its principal placeof business in Cleveland, Ohio.The Interstate Commerce Commis-sion has granted its application, filed under the Federal Motor Car-rier Act of 1935, for a merger of the operations ' of its various sub-sidiaries, and, for the purpose of this proceeding, the companies,taken, together, constitute one employer, doing business as Penn-sylvania Greyhound Lines, herein called Pennsylvania.117 It is en-gaged in the business of transporting for hire passengers, baggage,mail, express, and newspapers, under regularly published tariffs,through the States of New York, Pennsylvania, Delaware, Mary-land, Ohio, Illinois, Indiana, Missouri, and Kentucky and the Dis-trict of Columbia. Its gross revenue for the year ended May 1937was $6,624,825.80, and its total assets on December 31, 1936, were$6,612,909.76.118During the months of May and -June 1937, it oper-ated 291 and 301 , buses, for the safe and regular operation of whichitmaintains garages and repair shops in the various cities along itsroutes.On May 15, 1937,' it employed it total of 1170 employees,of whom 491 were bus drivers and 253 mechanics, and on June 15,1937, a total of 1276 employees, of whom 533 were bus drivers and257 mechanics.119,As corporations whose voting.capital stock is owned directly orindirectly by The Greyhound Corporation of Delaware.120 the' com-panies in the Pennsylvania group are closely affiliated with otherGreyhound Systems in the, Greyhound Lines, and by means of jointoperating, traffic, and facility arrangements with these Systems andinterchange arrangements with independent bus lines they operate as"7 The interrelationships of these companies are similar to those of the companiesconstituting Central GreyhoundWes which we also treat as a single employer unit forreasons explained at pp.656-659,supra.W Board Exhibit No. 15.u9 Board Exhibit No. 19.110 SeeMatter of PennsylvaniaGreyhound Lines, Inc.,et aZ., 1 N. L. R. B. 1. 664NATIONAL LABOR RELATIONS BOARDa closely coordinated part of an integrated system of nationaltransportation.H. THE QUESTION CONCERNING REPRESENTATIONOn May '12; 1937, officials of the Brotherhood sought to enter intonegotiations with officials of Pennsylvania' for a schedule of ratesof pay' and working conditions.As proof that it represents a major-ity'of the bus drivers, the Brotherhood' presented 375 signed authori-zations of a total of 450 drivers, its estimate of 'the number of busdrivers employed by Pennsylvania.S.R. Sundstroni, president ofPennsylvania Greyhound Lines, Inc., and its subsidiaries, refusedto examine the authorizations and stated that he would not enterinto such negotiations until this Board had determined bus driversto be the appropriate unit and had certified the Brotherhood asthe exclusive representative of the bus drivers in that unit. ,-No petition has been filed in the case of Pennsylvania for certifica-tion of representatives of any employees other than bus drivers.Noquestion, therefore, has arisen in this case concerning the representa-tion of such other employees.III.THE QUESTIONOF A MAJORITYAt the hearing, the Brotherhood, through S. R. Harvey, introducedin evidence 375 authorizations'121 similar in all respects to those intro-duced in thecase ofAtlantic, signed by bus drivers said to be em-ployed by Pennsylvania.Several special organizers for the Brother-hood testified that they had personally witnessed many of the signa-tures.We have compared these authorizations with the pay rollssubmitted .for the periods ended May 31 and June, 30, 1937, respec-tively, and find that of the 375 bus drivers who signed these authoriza-tions, 357 are listed by Pennsylvaniaon itsMay pay roll of 491 busdrivers, and 360 on its June pay roll. of '533 bus drivers.122 In addi-tion, we find that one authorization submitted by the Brotherhood forrepresentation on Ohio Greyhound Lines,' Inc., was' in fact signed bya bus driver listed on Pennsylvania's June pay roll.The Brother-hood,' therefore,' has been selected by 357. out of 491 bus drivers em-ployed by Pennsylvania in May 1937,' or '361' out of 533 bus 'driversemployed in June 1937, as' their representative for the ,purpose ofcollective bargaining.IV. THE APPROPRIATE UNITAs set forth above'123 we find that where the considerations whichdetermine the question of the. appropriate unit are evenly, balanced,121Petitioners Exhibit No. 15.lrzBoard Exhibit No. 19.123 See p 634,supra. DECISIONS AND ORDERS665the decisive factor is the desire of the men themselves. , Here, the,record clearly indicates that, a majority of the bus drivers employedby Pennsylvania, by choosing the Brotherhood as, their representativefor the purpose of collective bargaining, have expressed their desirefor a unit composed, of bus drivers alone. In, order to insure, to theemployees the full benefit of their right, to self organization and col-,lective bargaining,, and otherwise to effectuate, the policies of the Act,we find that all the bus drivers, employed by Pennsylvania consti-tute a unit appropriate for the purposes of collective bargaining.We shall, therefore, certify the Brotherhood as the exclusive representative of the bus drivers in that unit.We find that the questions concerning representation which havethus arisen, occurring in connection with the operations of Pennsyl-vania described in Section I above, tend to lead to labor disputesburdening and' obstructing commerce and the free flow of commerce.CONCLUSIONS ' OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.All bus drivers employed:by Pennsylvania Greyhound Lines,Inc., and its subsidiaries, constitute a, unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe National Labor Relations Act.2.A question affecting commerce has arisen concerning,the repre-sentation of the bus drivers in the aforesaid unit, within the meaningof Section 9 (c) of the National Labor Relations Act. ,3.The Brotherhood of Railroad Trainmen, having been selectedfor the purposes of collective bargaining by the majority of busdrivers in the aforesaid unit, is, by virtue of Section, 9 (a), of theNational Labor Relations Act, the exclusive representative of all thebus drivers in such unit, for the purpose of collective, bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment., ,RICHMOND GREYHOUNDLINES, INC.1.THE COMPANYAND ITS BUSINESSRichmond Greyhound Lines, Inc., herein called "Richmond, is aVirginia Corporation, having its principal place of business in Rich-mond, Virginia:Under the'name of Greyhour4Liries; it is engagedin the business of transporting for hire passengers, mail, express, andnewspapers, under regularly published tariffs, between the Districtof Columbia and the State of Virginia. For the year ending Decem- 666'NATIONAL LABOR RELATIONS BOARDher 31, 1936, its, gross revenue was $466,435.87, and on that date itstotal assets $412,962.15.124 ' In May and June 1937 it owned and oper-'ated' 17 buses, for 'the safe' and regular operation of which it main-tains 'a garage in Richmond, Virginia,' where minor repairs and sereicing'are performed.' It also owns 25 per cent of 'the stock 125 'of theGreyhound Garage of Washington Ine:, where the major part of itsrepair work is done. ' In May and June 1937 it employed a total of31 employees; of whom 26 were bus drivers. In its Richmond garage,it ein loys'two mechanics.As one of the corporations whose votingcapital 'stock is owned dirrectly or' indirectly by The Greyhound Cor-poration of Delaware, it is closely -affiliated with other GreyhoundSystems in the Greyhound Lines, and by means of joint operating,traffic, and facility arrangements with these Systems and interchangearrangements 'with. , independent ,bus lines it operates as a closelycoordinated part of an integrated system of national transportation.II.THE QUESTION CONCERNING REPRESENTATIONIn the latter part of May 1937, officials of the Brotherhood wroteto 0. S. Caesar, president of Richmond, in Chicago, Illinois, askinghim to 'meet representatives' of the Brotherhood there, review theBrotherhood's authorizations, and enter into an agreement for a sched-ule of rates'of pay and working conditions.Mr. Caesar advised theofficials of the Brotherhood that S. R. Sundstrom, president of'Penn-sylvariia Greyhound Lines, Inc., and also vice president and generalmanager of Richmond, was the official of Richmond to conduct thesenegotiations.Later,- Sundstrom stated to officials of the Brother-hood that negotiations for Richmond should be handled in the way hehad suggested for Pennsylvania, and that he would refuse to bargaincollectively with the Brotherhood until this Board has determined busdrivers to be the appropriate unit and had certified the Brotherhoodas 'the exclusive representative of the bus drivers employed by thecompany in that unit.No petition has been filed in the case of Richmond for certificationof representatives of any employees other than bus drivers.No ques-tion, therefore, has arisen in this case concerning the 'representationof such other employees.III.THE QUESTION OF A MAJORITY ,The Brotherhood introduced in evidence 24 authorizations,similarin all respects to, those introduced in the case of Atlantic, signed bybus, drivers employed by Richmond.126We have compared these au-124Board ExhibitsNos. 15 and 27.its PennsylvaniaGreyhoundLines ownsthe other 75 per cent.tae Petitioner's ,ExhibitNo. 11. , DECISIONS AND ORDERS667.thorizations with the last pay rolls for May, and June 1937,127 and findthat of the 23128 bus drivers who signed these authorizations, 23 arelisted by Richmond on its May pay roll of 26 bus drivers, and 22 onits June pay roll of 26 bus drivers.IV.THE APPROPRIATE UNITAs set forth above,129 we find that where the considerations, whichdetermine the question of the, appropriate unit are evenly balanced,the decisive -factor is the desire of the men themselves.Here, therecord clearly indicates that a majority of the bus drivers employedby Richmond, by choosing the Brotherhood as their representativefor, the purpose of collective bargaining, have expressed their. desirefor a unit composed of bus drivers alone. In order to insure to theemployees the full benefit of their right to self organization' and col-lective bargaining, and otherwise to effectuate the policies of ' the Act,we find that all the bus drivers employed by Richmond constitute.aunit appropriate for the purposes of collective bargaining.We shall.therefore, certify the Brotherhood as the exclusive representative ofthe bus drivers in that unit.V. THE EFFECT OF THE QUESTIONS'OF REPRESENTATION ON 'COMMERCEWe find that the questions concerning ,representation which havethus arisen, occurring in connection with the operations of Richmonddescribed in Section I above, tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of 'the above findings of fact, the,Board makes thefollowing conclusions of law :.1.All bus drivers employed by Richmond Greyhound Lines, Inc.,constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.2.A question affecting commerce has arisen concerning the repre-sentation of the bus drivers in the aforesaid unit within the meaningof Section 9 (c) of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmen, having been selected forthe purposes of collective bargaining by the majority of bus driversin the aforesaid unit, is, by virtue of Section 9 (a) 'of,the NationalLabor Relations Act, the exclusive 'representative of all the busdrivers in such unit for the purpose of collective bargaining in127Board Exhibit No. 21.1,8 One busdriver signedtwo authorizations.'-"See p.634,supra. 668NATIONAL LABOR RELATIONS BOARDrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.CAPITOL GREYHOUND LINES1.THE COMPANY AND ITS BUSINESSCapitol Greyhound Lines is a Virginia corporation, with Indianaand Illinois subsidiaries, having its principal place of business inCincinnati, Ohio.13oThe companies, taken together, constitute one em-ployer, doing' business as Capitol' Greyhound Lines, herein calledCapito1.13 aIt is,engaged in the business of transporting for hirepassengers,' baggage, mail,, express, and newspapers, under' regularlypublished tariffs, through the States' of Missouri, Indiana, Illinois,Kentucky, Maryland, West Virginia, and Virginia, and the Districtof ,Columbia.Its consolidated gross revenues for' the year endedDecember 31, 1936, were $517,477.92, and for the first six months of1937, $225,992.59, and its total consolidated assets on December 31,1936, were $550;099.18.131On May 31, 1937, it operated 23 buses, andon June 30, 25 buses, for the safe and regular operation of which itmaintains garages and repair shops in the various cities along itsroutes.On May,31 and June 30, 1937, it employed a total of 36 em-ployees, of whom 35 were bus drivers.As corporations whose voting capital stock is owned directly orindirectly by The` Greyhound, Corporation of Delaware, the com-panies in the' Capitol group are closely affiliated with otherGreyhound Systems in the Greyhound Lines, and by means of jointoperating, traffic, and facility arrangements. with these Systems andinterchange arrangements with independent bus lines they operateas a closely' coordinated part of an integrated system of nationaltransportation.II: ;THEQUESTION,CONCERNING REPRESENTATIONDuring the' fatter part of May 1937, after securing authorizationsfrom a majority of bus drivers, officials of the Brotherhood commu-nicated with Mr: A. S. Hill, president of Capitol Greyhound Linesand subsidiariesat Charleston, West Virginia,' in an attempt to nego-tiate an agreement f4 ''a schedule 'of rates of pay and 'workingconditions. 'Mr. Hill referred the Brotherhood to Mr. C. E. Graves,vice president and general manager, at'Cincinnati, Ohio, who statedthat he would refuse to bargain collectively with the Brotherhood.130 See Application of Capitol,Greyhound Lines et at. filed with the Interstate CommerceCommission,under the Motor Carrier Act of 1935,Board Exhibit No. 27.i5uu The interrelationships,of these companies are similar to those of the companiesconstituting Central Greyhound Lines which we also treat as a single employer unit forreasons explained at pp 656-659,supra.131Board Exhibits Nos 15, 17. DECISIONS AND ORDERS .669until this Board had decided bus drivers to be an,appropriate unitand had certified the Brotherhood as the exclusive representative ofthe bus drivers in that unit.No petition, has been filed in the caseof Capitol for certification of, representatives of any employees otherthe representation of such other employees.III.THE QUESTION OF A MAJORITY,The Brotherhood introduced in evidence authorizatioDs, similar inall respects to, those introduced in, the case of,Atlantic, signed bybus drivers said to be employed by Capitol.132We have compia,redthese authorizations with Capitol's pay rolls for the period endingMay 31 and June 30, 1937,133 and find that of the 25 bus drivers whosigned these authorizations, 25 'are listed on 'the May pay roll of 35bus drivers, and 24 on' the June pay roll of 35, bus drivers.IV.THEAPPROPRIATE UNITAs set forth above'134 we find that where the considerations whichdetermine the question of the appropriate unit are evenly balanced, thedecisive factor is the desire of the men themselves.Here, the ma-jority of the bus drivers employed by the, company, by choosing theBrotherhood as their representative for the purposes of collectivebargaining, have clearly expressed their desire, for a unit composedof bus drivers alone.' In order to insure to the employees the' fullbenefit of their right to self-organization and collective bargaining,and otherwise to effectuate the policies of the Act,,we find that all 'thebus drivers employed by Capitol constitute a. unit appropriate forthe purposes of collective bargaining.We shall, therefore, certifythe Brotherhood as the exclusive representative of the bus driversin that unit.We find that the questions of representation ' whichs have thusarisen, occurring in connection with—the 'activities, of Capitol de-scribed in Section I above, tend to lead to labor disputes burdeningand obstructing commerce sand the free flow, of commerce.Upon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :,1.All bus drivers employed by Capitol, Greyhound Lines and sub-sidiaries constitute a unit appropriate for the purpose of collective132 Petitioner's Exhibit No. 10.1S'Board's Exhibit 17.434 See p. 634,sup, a. 670NATIONAL LABOR RELATIONS BOARDbargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.12.A question affecting commerce has arisen concerning the repre-sentation of the bus drivers in the aforesaid unit within the meaning.of'Section 9 (c) of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmen, having been selectedfor the purposes of collective bargaining by the majority of busdrivers in the aforesaid unit, is, by virtue of Section 9 (a) of theNational Labor Relations Act, the exclusive representative of all thebus drivers in such unit for the purposes of collective bargaining inrespect' to rates of pay, wages, hours, of employment, and otherconditions of employment.OHIO GREYHOUND LINES, INC.Ohio Greyhound Lines, Inc.,, herein called Ohio,isan Indianacorporation,having its principal place of business in Chicago, Illi-nois.Under the name of Greyhound'Lines,it is engaged in thebusiness of transporting for hire passengers,mail, express,and news-papers, under regularly published tariffs,through the States ofMichigan,Ohio, and Indiana.135Its gross revenue for the yearended December'31, 1936, was$610,637.61, and for the first fivemonths of 1937,$247,088.25.During the month of'May 1937, itowned 20 and leased' 6 buses, for the safe and regular operation ofwhich;itmaintains garages'and repair'shops in the various' citiesalong its'routes.On May 31, 1937,it 'employed a total of 42 em-ployees, of whom 21 were bus drivers and two mechanics.l3° 'As, one of the corporations whose voting capital stock 'is owneddirectly or indirectly by The Greyhound Corporation of Delaware,Ohio is closely affiliated with other Greyhound Systems'in the Grey-hound Lines,and, by means of joint operating,traffic and facilityarrangements with these Systems and interchange arrangements withindependent bus lines,it operates as a closely coordinated part ofan integrated system of national transportation.II. THE QIIESTION OF REPRESENTATIONDuring the latter part of May 1937, after securing authorizationsfrom a majority of the bus drivers, officials of the BrotherhoodcommunicatedwithO. S. Caesar,president of Ohio, requesting thathe meet a representative of the Brotherhood,review the authoriza-tions, and, 'if satisfied,enter into an agreement for a schedule of131 BoardExhibit No. 27.136 BoardExhibit No. 30. DECISIONS AND ORDERS,671rates of pay and working conditions.Mr. Caesar referred theBrotherhood to Manfred Burleigh, general manager of Ohio, atDetroit,Michigan, who stated that he would refuse to bargaincollectively with the Brotherhood until this Board had decided busdrivers to be an appropriate unit and had certified the Brotherhoodas the exclusive representative of the bus drivers in that unit.No petition has been filed in the case of Ohio for investigationand certification of representatives of any employees other, than busdrivers.No question,- therefore, has arisen in this case concerningthe representation of such other employees.III.THE QUESTIONOF A MAJORITYThe Brotherhood, through S. R. Harvey, introduced in evidenceauthorizations, similar in all respects to those introduced in the caseof Atlantic, signed by 17 bus drivers said to be'employed by Ohio.137We have compared these authorizations with Ohio's last pay rolls forMay and June, 1937, and find that one authorization was signed bya bus driver listed on the June pay roll of Pennsylvania, and that 15were signed by bus drivers listed on Ohio's May pay roll of 21 busdrivers, and 14 on its June pay roll of 20 drivers.133IV.THE APPROPRIATE UNITAs set forth above'139 we find that where the considerations whichdetermine the question of the appropriate unit are evenly balanced,the decisive factor is the desire of the men themselves.Here againthe record clearly indicates that the majority of the bus drivers em-ployed by the company, by choosing the Brotherhood as their repre-sentative for the purposes of collective bargaining, have,expressedtheir desire for a unit composed of bus drivers alone. In order toinsure to the employees the full benefit of their right to self-organ-ization and collective bargaining, and otherwise to effectuate thepolicies of the Act,, we find that all the bus drivers employed bybargaining.We shall, therefore, certify the Brotherhood as theexclusive representative of the bus drivers in that unit.V. THE EFFECT OF THEQUESTIONOF REPRESENTATION ON COMMERCEWe find that the questions concerning representation which havethus arisen, occurring in connection with,'the -operations of Ohiodescribed in Section. I above, tend to lead' to labor disputes burden-ing and obstructing commerce and -the free flow of -commerce.137Petitioner's Exhibit No. 13.123Board Exhibit No. 30.339 See p.634,supra. 672NATIONAL LABOR RELATIONS BOARDCONOLusiONs OF LAWUpon the basis of the above findings of fact, the Board-makes thefollowing conclusions: of law :1.All. bus drivers, employed by the Ohio Greyhound Lines, Inc.,constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the National Labor Rela-tions Act.2..A question affecting commerce has-arisen concerning the repre-sentation of the bus drivers in the aforesaid unit within the mean-ing of Section 9 (c) of the National Labor Relations Act.3.The Brotherhood of Railroad Trainmei , having been selected,for the purposes of collective, bargaining by the majority of busdrivers in the aforesaid unit, is, by virtue of Section 9 (a) of theNational Labor Relations Act, the exclusive representative of all thebus drivers in such unit for the purpose of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.,DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amend'e`d, it is 'DIRECTED that,' as part of the investigations authorized by theBoard to ascertain' representatives for the purpose of collective bar-gaining with Atlantic 'Greyhound'' Lines, Inc., and its subsidiaries,'elections by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, 'under the direction and supervisionof, the Regional Director'for the Ninth Region, acting in this mat-ter as agent, for the' 'National Labor' Relations Board, and subject toArticle III, Section 9 of 'said Rules and, Regulations,' among thoseemployees of Atlantic Greyhound Lines, Inc., and its subsidiaries,who fall within the groups' described below who were on the pay rollof said companies for the period ending May 31, 1937:a.Bus drivers, and temporary despatchers who hold seniorityrights as bus drivers, to, determine, whether they desire to be repre-sented by the Brotherhood of Railroad Trainmen, the InterstateMotor Transportation Employees 'Union, Inc., or neither, for thepurposes' of collective (bargaining.b.Maintenance employees, to determine whether they desire to berepresented by the International Association of Machinists, the Inter- DECISIONS AND ORDERS6,73state Motor Transportation Employees Union, Inc., or neither, for thepurposes of collective bargaining.c.All other'employees, except supervisory employees, to determinewhetlier' or not they-desire to be represented by the Interstate MotorTransportation Employees Union, Inc., for the purposes of collectivebargaining.FURTHER DIRECTEDthat, as part of the investigations authorized bythe' Board to ascertain, representatives for the purpose of collectivebargaining with Southwestern Greyhound Lines, Inc., and its sub-sidiary, elections by secret ballot shall be conducted within twenty(20) days from the date of this Direction, under the direction andsupervision of the Regional Director for the ' Sixteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to said Rules and Regulations, among those employees ofSouthwestern Greyhound Lines, Inc., and its subsidiary who fallwithin the groups described below who were on the pay roll of saidcompanies on May 25, 1937, or available for service on that date :a.Bus drivers, and temporary despatchers who hold seniority rightsas bus drivers, to determine whether they desire to be represented bythe Brotherhood of Railroad Trainmen, the Greyhound EmployeesUnion, or neither, for the purposes of collective bargaining.b.Maintenance employees, to determine whether they desire to berepresented by the International Association of Machinists, the Grey-hound Employees Union, or neither, for the purposes of collectivebargaining.c.All other employees, except supervisory employees, to deter-mine whether or not they desire to be represented by the GreyhoundEmployees Union for the purposes of collective bargaining.FURTHER DIRECTEDthat, as part of the investigation authorized bythe Board to ascertain representatives for collective bargaining withSoutheastern Greyhound Lines, an election by secret ballot shall beconducted within twenty, (20) days from the date of this Direction,under the direction and supervision of the Regional Director for theNinth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section9 of said Rulesand Regulations, among all the bus drivers employed by SoutheasternGreyhound Lines, including Southeastern Greyhound, Lines of Ken-tucky, Southeastern Greyhound Lines of Tennessee, and SoutheasternGreyhound Lines of Alabama, on the pay rolls of each of the threecompanies, respectively, during the period ended May 31, 1937, to de-termine whether they wish to be represented by the Brotherhood ofRailroad Trainmen, the Consolidated Coach Operators Association, orneither, for the purposes of collective bargaining. 674NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8 of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat The Brotherhood of Railroad Train-men has been designated and selected by a majority of,the bus drivers,employed by each of the following corporations,as their representa-tive for the purposes of collectivebargaining :1.Pennsylvania Greyhound Lines, Inc. and Subsidiaries,2.Central Greyhound Lines, Inc. and Subsidiaries,3.Eastern Greyhound Lines, Inc. of New England,4. Illinois Greyhound Lines, Inc.,5.Canadian Greyhound Lines, Limited,6.Ohio Greyhound Lines, Inc.,7.Capitol Greyhound Lines and Subsidiaries,8.Southeastern Management Company,9.Richmond Greyhound Lines, Inc.,and that, .pursuant to Section 9 (a) of the National LaborRelationsAct, The Brotherhood of Railroad Trainmen is the exclusive repre-sentative of all such employees of each of the above named corpo-rationsfor the purposes of collective bargaining in respectto rates ofpay, wages, hours of employment, and other conditions of employment.MR. EDWINS. SMITH took no part in the consideration of the aboveDecision, Direction of Elections, and Certification of Representatives.[SAMETITLE]AMENDMENT TO DIRECTION OF ELECTIONSSeptember 29, 1937.On September 14, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision, Direction of Elections, and Cer-tification of Representatives in the above-entitled proceeding, the elec-tions to be held within 20 days from the date of Direction, under thedirection and supervision of the Regional Directors for the NinthRegion (Cincinnati, Ohio) and Sixteenth Region (Fort 'Worth,Texas)':The Board, having been advised by the Regional Directorfor the Ninth Region that a longer period is, necessary, hereby amendsthe Direction of Elections issued on September 14, 1937, by strikingtherefrom,' wherever they occur, the words "within 20 days from 'thedate of this Direction" and substituting therefor the'words "within35 days from the date of this Direction' 'MR. EDWIN S.SMITH took no part in the consideration of the aboveAmendment to Direction of Elections.